Exhibit 10.52

 

Execution Copy

 

$150,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 18, 2004

 

Among

 

SMART & FINAL INC.,

 

as Borrower

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

 

as Initial Lenders

 

BNP PARIBAS,

 

as Administrative Agent,

 

UNION BANK OF CALIFORNIA, N.A.,

 

as Syndication Agent

 

NATEXIS BANQUES POPULAIRES and COOPERATIVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,

 

as Documentation Agents

 

and

 

BNP PARIBAS SECURITIES CORPORATION,

 

as Lead Arranger and Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   2

Section 1.01

   Certain Defined Terms    2

Section 1.02

   Computation of Time Periods    21

Section 1.03

   Accounting Terms    22

Section 1.04

   Other Definitional Provisions    22

Section 1.05

   Exhibits and Schedules    22

Section 1.06

   Ownership of Synthetic Lease Properties    22

Section 1.07

   Interrelationship with the Restated Credit Agreement.    22

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

   23

Section 2.01

   The Advances    23

Section 2.02

   Making the Advances    24

Section 2.03

   Repayment    27

Section 2.04

   Reduction of the Revolving Commitments and Swing Line Commitments    27

Section 2.05

   Prepayments    28

Section 2.06

   Interest    30

Section 2.07

   Fees    33

Section 2.08

   Increased Costs, Etc.    34

Section 2.09

   Payments and Computations    35

Section 2.10

   Taxes    37

Section 2.11

   Sharing of Payments, Etc.    41

Section 2.12

   Use of Proceeds    42

Section 2.13

   Evidence of Debt    42

Section 2.14

   Conversion of Advances    42

ARTICLE III AMOUNTS AND TERMS OF LETTERS OF CREDIT

   43

Section 3.01

   The Letter of Credit Subfacility    43

Section 3.02

   Issuance of Letters of Credit    43

Section 3.03

   Drawing and Reimbursement    44

Section 3.04

   Obligations Absolute    45

Section 3.05

   Letter of Credit Compensation    46

Section 3.06

   Use of Letters of Credit    46

ARTICLE IV CONDITIONS OF LENDING

   46

Section 4.01

   Conditions Precedent to Initial Borrowing    46

Section 4.02

   Conditions Precedent to Each Borrowing and Issuance    51

Section 4.03

   Determinations Under Section 4.01    51

ARTICLE V REPRESENTATIONS AND WARRANTIES

   51

Section 5.01

   Representations and Warranties of the Borrower    52

ARTICLE VI COVENANTS OF THE BORROWER

   62

Section 6.01

   Affirmative Covenants    62

Section 6.02

   Negative Covenants    67

Section 6.03

   Reporting Requirements    74

Section 6.04

   Financial Covenants    78

ARTICLE VII EVENTS OF DEFAULT

   79



--------------------------------------------------------------------------------

Section 7.01

   Events of Default    79

Section 7.02

   Actions in Respect of the Letters of Credit Upon Default    81

ARTICLE VIII THE CREDIT AGENTS

   82

Section 8.01

   Authorization and Action    82

Section 8.02

   Administrative Agent’s Reliance, Etc.    83

Section 8.03

   Credit Agents and Affiliates    83

Section 8.04

   Lender Party Credit Decision    83

Section 8.05

   Indemnification    84

Section 8.06

   Successor Administrative Agent    84

Section 8.07

   Syndication Agent and Documentation Agent    85

Section 8.08

   Secured Hedge Agreements.    85

ARTICLE IX MISCELLANEOUS

   85

Section 9.01

   Amendments, Etc.; Release of Collateral; Termination    85

Section 9.02

   Notices, Etc.    87

Section 9.03

   No Waiver; Remedies    87

Section 9.04

   Costs and Expenses    88

Section 9.05

   Right of Set-off    89

Section 9.06

   Binding Effect    90

Section 9.07

   Assignments and Participations    90

Section 9.08

   Governing Law    93

Section 9.09

   Execution in Counterparts    93

Section 9.10

   No Liability of the L/C Bank    93

Section 9.11

   Confidentiality    94

Section 9.12

   Waiver of Jury Trial    94

Section 9.13

   Marshalling; Payments Set Aside    94

Section 9.14

   Agreement to Enter Into New Intercreditor Agreement    94

Section 9.15

   Survival of Agreement    95

Section 9.16

   Severability    95

Section 9.17

   USA Patriot Act Notice    95

Section 9.19

   Existing Agreement Superseded    95

 

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules

Schedule I

  Commitments, Etc.

Schedule 4.01(h)(v)

  Jurisdictions

Schedule 5.01(b)

  Capital Stock of Loan Parties

Schedule 5.01(d)

  Approvals and Consents

Schedule 5.01(h)

  Litigation

Schedule 5.01(j)

  Pension Plans

Schedule 5.01(l)(ii)

  Superfund Site

Schedule 5.01(n)

  Open Years

Schedule 5.01(q)(i)

  Existing Debt

Schedule 5.01(r)(i)

  Owned Real Property

Schedule 5.01(r)(ii)

  Leased Real Property

Schedule 5.01(s)

  Existing Investments

Schedule 5.01(t)

  Intellectual Property

Schedule 5.01(u)

  Certain Agreements, Etc.

Schedule 5.01(y)

  Insurance

Schedule 6.02(a)

  Existing Liens Exhibits

Exhibit A

  Form of Assignment and Acceptance

Exhibit B-1

  Form of Notice of Borrowing

Exhibit B-2

  Form of Notice of Swing Line Borrowing

Exhibit C

  Form of Notice of Issuance

Exhibit D-1

  Form of Revolving Note

Exhibit D-2

  Form of Swing Line Note

Exhibit E-1

  Form of Security Agreement

Exhibit E-2

  Form of Pledge Agreement

Exhibit E-3

  Form of Subordinate Security Agreement

Exhibit E-4

  Form of Reaffirmation Agreement

Exhibit F

  Form of Deed of Trust

Exhibit G

  Form of Guaranty

Exhibit H

  Form of Intercompany Note

Exhibit I

  Form of Solvency Certificate

Exhibit J-1

  Form of Opinion of Borrower’s Special California Counsel

Exhibit J-2

  Form of Opinion of Borrower’s In-House Counsel

Exhibit K

  Reserved

Exhibit L

  Form of Amendment to Guaranty

Exhibit M-1

  Form of Amendment to Security Agreement

Exhibit M-2

  Form of Amendment to Pledge Agreement

Exhibit N-1

  Form of Second Deed of Trust on Fee Interest in Synthetic Lease Properties

Exhibit N-2

  Form of Second Deed of Trust on Leasehold Interest in Synthetic Lease
Properties

Exhibit O

  Form of Landlord’s Waiver and Consent Agreement

Exhibit P

  Form of Environmental Indemnity Agreement

Exhibit Q-1

  Form of Intercreditor Agreement (Owned Property)

Exhibit Q-2

  Form of Intercreditor Agreement (Leased Property)

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 18, 2004 among SMART
& FINAL INC., a Delaware corporation (the “Borrower”), the financial
institutions and other entities listed on the signature pages hereof as Lenders
(the “Initial Lenders”), BNP PARIBAS, as Administrative Agent (in such capacity,
together with any successor in such capacity appointed pursuant to Article VIII,
the “Administrative Agent”), UNION BANK OF CALIFORNIA, N.A., as Syndication
Agent, NATEXIS BANQUES POPULAIRES and COOPERATIVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
Documentation Agents, and BNP PARIBAS SECURITIES CORPORATION, as Lead Arranger
and Bookmanager (in such capacity, the “Lead Arranger”), and BNP PARIBAS, as L/C
Bank (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

(1) The Borrower entered into that certain $175,000,000 Credit Agreement dated
as of November 30, 2001 (as amended to date, the “Existing Credit Agreement”),
among the Borrower, the financial institutions and other entities from time to
time parties thereto, BNP Paribas, as administrative agent, Harris Trust &
Savings Bank, as syndication agent, and Cooperative Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
documentation agent.

 

(2) The Borrower has requested that the Required Lenders under the Existing
Credit Agreement amend the Existing Credit Agreement to permit a new revolving
credit facility thereunder in an aggregate principal amount of $150,000,000, the
initial proceeds of which shall be used to repay the outstanding Advances (as
defined in the Existing Credit Agreement), and the Required Lenders under the
Existing Credit Agreement have agreed to amend the Existing Credit Agreement to
that effect.

 

(3) The Borrower has also requested that the Lenders who provide the new
revolving credit facilities under the Existing Credit Agreement amend and
restate the Existing Credit Agreement, and the Lenders have agreed to amend and
restate the Existing Credit Agreement and provide such facilities subject to the
terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Accounts Receivable” means all “accounts” as defined in the Uniform Commercial
Code in effect from time to time in the State of California.

 

“Additional Costs” means any amount payable by Borrower to any Lender Party
pursuant to Section 2.08 hereof.

 

“Additional Trust Deeds” has the meaning set forth in Section 6.01(1).

 

“Adjusted Leverage Ratio” means, as of any date of determination, the ratio of
(i) the sum of (A) Consolidated Total Debt as of the end of the most recently
ended fiscal quarter of the Borrower plus (B) the product of (1) rent expense
for the Borrower and its Subsidiaries on a Consolidated basis for the four most
recently completed fiscal quarters of the Borrower multiplied by (2) 8 to (ii)
the sum of (A) EBITDA for the Borrower and its Subsidiaries on a Consolidated
basis for the four most recently completed fiscal quarters of the Borrower plus,
(B) rent expense for the Borrower and its Subsidiaries on a Consolidated basis
for the four most recently completed fiscal quarters of the Borrower.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Lender Parties.

 

“Advance”“ means a Revolving Advance, a Swing Line Advance or an L/C Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the Voting Interests of such Person or direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto, as it may be amended, restated, extended,
supplemented or otherwise modified from time to time.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, for any fiscal quarter for each Interest Type of
Advance set forth below, the applicable rate per annum set forth in the table
below opposite the Senior Leverage Ratio determined as of the last day of the
immediately preceding fiscal quarter and beneath such Interest Type of Advance:

 

Tier

--------------------------------------------------------------------------------

   Senior Leverage Ratio


--------------------------------------------------------------------------------

  

Applicable Margin for

Eurodollar Rate

Advances

--------------------------------------------------------------------------------

   

Applicable Margin

for Base Rate

Advances

--------------------------------------------------------------------------------

 

I

   ³2.50    2.250 %   1.250 %

II

   ³2.00 but <2.50    1.750 %   0.750 %

III

   ³1.50 but <2.00    1.500 %   0.500 %

IV

   ³1.25 but <1.50    1.250 %   0.250 %

V

   ³1.00 but <1.25    1.000 %   0.000 %

VI

   ³0.75 but <1.00    0.750 %   0.000 %

VII

   < 0.75    0.625 %   0.000 %

 

2



--------------------------------------------------------------------------------

provided, however, that, notwithstanding the foregoing, the Senior Leverage
Ratio shall be deemed to be greater than or equal to 2.50 to 1.0 at all times
when a Default has occurred and is continuing based on the Borrower’s failure to
deliver any financial statement or compliance certificate as and when required
pursuant to Sections 6.03(c) or 6.03(d), as applicable. For purposes of this
Agreement, any changes in the Applicable Margin based on a change in the Senior
Leverage Ratio shall be effective three Business Days after the date of receipt
by the Administrative Agent of the financial statements and compliance
certificate required by Sections 6.03(c) and 6.03(d), as applicable, reflecting
such change.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Borrower (if required
hereunder) and the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit A hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bank Hedge Agreement” means a Hedge Agreement between the Borrower and a Hedge
Bank (or Hedge Banks) or a Secured Hedge Bank (or Secured Hedge Banks).

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of: (a) the
rate of interest established by BNP Paribas as its “base rate,” with each change
in such rate to be effective for purposes of this Agreement and the transactions
contemplated hereby without necessity of any action on the part of any Person,
on the day on which such change is effective, it being understood that such rate
does not and shall not necessarily reflect the best or lowest rate of interest
available to BNP Paribas’ best or preferred commercial customers and (b) 1/2 of
one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.06(a).

 

“Borrower” has the meaning set forth in the recital of parties to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Borrower’s Account” means the account of the Borrower which the Borrower
designates to the Administrative Agent in writing from time to time.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Los Angeles, California or New York, New York and,
if the applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.

 

“Capital Expenditures” means, for any period, the sum of (a) all expenditures
during such period for equipment, fixed assets, real property or improvements,
or for replacements or substitutions therefor or additions thereto, that have a
useful life of more than one year plus (b) the aggregate principal amount of all
Debt (including obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures.

 

“Capitalized Leases” means leases that have been or should be, in accordance
with GAAP, recorded as capital leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower free and clear of all Liens and having a maturity of not greater than
180 days from the date of acquisition thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that (i) is
a Lender or a member of the Federal Reserve System, (ii) issues (or the parent
of which issues) commercial paper rated as described in clause (c), (iii) is
organized under the laws of the United States or any State thereof and (iv) has
combined capital and surplus of at least $1 billion or (c) commercial paper
(other than commercial paper issued by or on behalf of the Borrower or any of
its Affiliates) in an aggregate amount of no more than $500,000 per issuer
outstanding at any time, issued by any corporation organized under the laws of
any State of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s Investors Services or “A-1” (or the then equivalent
grade) by Standard & Poor’s Ratings Group.

 

“Casino” means Casino USA, Inc. and its Affiliates.

 

“Casino Tax Sharing Documents” means the Tax Allocation Agreement by and between
Smart & Final Iris Corporation and Casino, dated November 5, 1984, and the Tax
Termination Agreement by and between the Borrower and Casino, dated August 6,
1991, both as amended January 3, 1993.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended or supplemented from time to time, and the
regulations promulgated pursuant thereto.

 

“Closing Date” means the date on which each of the conditions in Section 4.01 is
satisfied or waived.

 

4



--------------------------------------------------------------------------------

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is subject to any Lien in favor of the Administrative
Agent, the Lenders or any L/C Bank.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Subordinate Security Agreement, the Trust Deeds and any Additional Trust Deeds,
and all exhibits and schedules to (and any documents executed in connection
with) the foregoing, and any other agreement that creates or purports to create
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Commitment” means a Revolving Commitment or a Swing Line Commitment.

 

“Commitment Fee Percentage” means, for any fiscal quarter, a fee on the undrawn
amount of the Facility equal to the applicable rate per annum set forth in the
table below opposite the Senior Leverage Ratio determined as of the last day of
the immediately preceding fiscal quarter, payable quarterly in arrears (and on
the Commitment Termination Date) following the Closing Date:

 

Tier

--------------------------------------------------------------------------------

   Senior Leverage Ratio


--------------------------------------------------------------------------------

   Commitment Fee Percentage


--------------------------------------------------------------------------------

 

I

   ³2.50    0.500 %

II

   ³2.00 but <2.50    0.375 %

III

   ³1.50 but <2.00    0.300 %

IV

   ³1.25 but <1.50    0.250 %

V

   ³1.00 but <1.25    0.250 %

VI

   ³0.75 but <1.00    0.200 %

VII

   < 0.75    0.150 %

 

“Commitment Termination Date” means November 18, 2009, on which date the
Facilities shall terminate and all amounts outstanding thereunder shall be due
and payable, subject to early termination and acceleration upon the occurrence
of an Event of Default.

 

“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent or any Lender in a writing designated as confidential but
does not include any such information that is or becomes generally available to
the public or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Borrower that is not, to the best of the
Administrative Agent’s or such Lender’s knowledge, acting in violation of a
confidentiality agreement with the Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including the interest component of Capitalized Leases) of the Borrower and its
Subsidiaries on a Consolidated basis for such period in conformity with GAAP,
including, without limitation, all

 

5



--------------------------------------------------------------------------------

commissions, discounts and other fees and charges owed with respect to any
financings or letters of credit, but excluding charges in such period for the
amortization or write-off of capitalized (i) amounts payable pursuant to Section
2.07, (ii) other non-cash charges for amortization or write-off of debt issuance
expenses incurred prior to the date hereof, and (iii) other expenses relating to
the negotiation and preparation of this Agreement.

 

“Consolidated Net Income” means, for any period, the net earnings (or loss)
after taxes of the Borrower and its Subsidiaries on a Consolidated basis
determined for such period in conformity with GAAP.

 

“Consolidated Net Worth” means the excess of (i) the total assets of the
Borrower and its Subsidiaries determined on a Consolidated basis in accordance
with GAAP, over (ii) all liabilities of the Borrower and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt” means, as of any time of determination, determined for
the Borrower and its Subsidiaries on a consolidated basis, (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds, debentures, notes or other
similar instruments, (iii) non-contingent obligations to pay the deferred
purchase price of property or services other than trade payables incurred in the
ordinary course of business, (iv) Capitalized Leases and indebtedness under the
Synthetic Lease Documents, (v) all Obligations, contingent or otherwise, of such
Person under acceptance, letter of credit or similar facilities and (vi) all
indebtedness of others referred to in clauses (i) through (v) above guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (w) to pay or
purchase such indebtedness or to advance or supply funds for the payment or
purchase of such indebtedness, (x) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such indebtedness or to assure the holder
of such indebtedness against loss, (y) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (z) otherwise to assure a creditor against loss.

 

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Interest Type into Advances of the other Interest Type pursuant to
Section 2.06.

 

“Credit Agents” means, collectively, the Administrative Agent, the Syndication
Agent, the Documentation Agents, and BNP Paribas in its capacity as Collateral
Agent (as defined in each of the Collateral Documents) for each of the Secured
Parties under the Collateral Documents.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such

 

6



--------------------------------------------------------------------------------

agreement in the event of default are limited to repossession or sale of such
property), (e) all Capitalized Leases and all indebtedness under the Synthetic
Lease Documents, (f) all Obligations, contingent or otherwise, of such Person
under acceptance, letter of credit or similar facilities, (g) all Obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any capital stock of or other ownership or profit interest in such
Person or any other Person or any warrants, rights or options to acquire such
capital stock, valued, in the case of Redeemable Preferred Stock, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Obligations of such Person in respect of Hedge Agreements,
(i) all Debt of others referred to in clauses (a) through (h) above guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (i) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss, and (j) all Debt referred to in clauses (a) through (h)
above secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” has the meaning specified in Section 2.06(d).

 

“Disclosed Litigation” has the meaning specified in Section 5.01(h).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Domestic Subsidiary” means a direct or indirect Subsidiary of the Borrower that
is not a Foreign Subsidiary.

 

“EBITDA” means, for any period, net income (or net loss) excluding all non-cash
extraordinary items of gain or loss, plus, to the extent deducted in determining
such net income (or net loss), the sum of (a) interest expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense and (e) all other
non-cash charges (including impairment charges with respect to assets and
goodwill, but excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period).

 

“Eligible Assignee” means (a) any commercial bank, savings and loan association,
savings bank, finance company, insurance company, mutual fund or other financial

 

7



--------------------------------------------------------------------------------

institution, fund or investor which has been approved in writing (or, in the
case of the Borrower, deemed approved as provided below) by the Borrower and the
Administrative Agent as an Eligible Assignee for purposes of this Agreement,
provided that in each such case such approval shall not be unreasonably
withheld, provided, further, that if the Borrower is requested at any time to
approve any Person as an Eligible Assignee hereunder and the Administrative
Agent has not received written notice from the Borrower, within ten Business
Days of such request, that the Borrower does not approve such Person as an
Eligible Assignee, the Borrower shall be deemed to have approved such Person as
an Eligible Assignee, and provided, further, that approval of the Borrower shall
not be required if an Event of Default has occurred and is continuing, and (b)
any Lender Party and any Affiliate of any Lender Party, provided that, in the
case of Affiliates of such Lender Party, written notice to the Administrative
Agent shall have been provided.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, the Borrower or any of its Subsidiaries.

 

“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, directive, claim, lien, notice, investigation,
proceeding, order or consent agreement relating in any way to any Environmental
Law or any Environmental Permit including (a) any claim by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law and (b) any claim by
any Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials, claiming
non-compliance or violation of any Environmental Law, or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Indemnity Agreement” means an environmental indemnity agreement
in the form of Exhibit P duly executed by Borrower on the Original Closing Date.

 

“Environmental Law” means any federal, state or local law, rule, regulation,
order, writ, judgment, injunction, decree, determination, ordinance, code,
guideline, policy and any and all common law requirements, rules and bases of
liability relating to the environment, health, safety or Hazardous Materials,
now or hereafter in effect and any judicial or administrative interpretation
thereof, including, without limitation, CERCLA, the Resource Conservation and
Recovery Act, the Hazardous Materials Transportation Act, the Clean Water Act,
the Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide
Act and the Occupational Safety and Health Act, the Oil Pollution Act, the
Emergency Planning and the Community Right-to-Know Act, and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership

 

8



--------------------------------------------------------------------------------

or profit interests in) such Person, securities convertible into or exchangeable
for shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Sections 414(m) or
414(o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member. Any former ERISA Affiliate of the Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan or the termination of any such Pension Plan resulting in
liability to Borrower, any of its Subsidiaries or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which constitutes grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (vi) the imposition of liability on the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan resulting in
liability therefor to Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates (regardless of when

 

9



--------------------------------------------------------------------------------

notice of such liability is received), or the receipt by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which is reasonably likely to give rise to the imposition on the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice of the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates with respect to any Employee Benefit Plan; or
(x) the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice of the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

“Escondido Property” means the property located in the City of Escondido,
California and subject to a ground lease as identified on Schedule 5.01(r)(i).

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any such Eurodollar Rate Advances for any such
Interest Period therefor, an interest rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the rate per annum obtained by
dividing (i) the rate per annum appearing on Reuters Screen LIBO Page as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period (provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates) by (ii) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period. If for any reason the rate described in the foregoing clause
(a) is not available at the time of determination of the Eurodollar Rate for any
Eurodollar Rate Advances for any Interest Period, the term “Eurodollar Rate”
shall mean, for any Eurodollar Rate Advance for any Interest Period therefor, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) equal to the rate per annum obtained by dividing (a) the rate per annum
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(c).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for any
Eurodollar Rate Advance, the reserve percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Advances is determined)
having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Excluded Taxes” has the meaning specified in Section 2.10(c).

 

“Existing Credit Agreement” has the meaning specified in the Recitals hereof.

 

“Existing Debt” has the meaning specified in Section 5.01(q)(i).

 

“Existing Debt Agreement” means any agreement or instrument setting forth the
terms and conditions of any Existing Debt.

 

“Existing Liens” has the meaning specified in Section 5.01(q)(ii).

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (including any key man life
insurance but excluding proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings), condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement; provided that an
Extraordinary Receipt shall not include cash receipts received from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (A) in respect of
loss or damage to equipment, fixed assets or real property are applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of the Loan Documents, so long as such
application is made within one year after the occurrence of such damage or loss
or (B) are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim and the costs and expenses of such Person with respect
thereto.

 

“Facility” means the Revolving Facility or the Swing Line Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal

 

11



--------------------------------------------------------------------------------

funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
ends on the Sunday closest to December 31. In 52-week years, the first, second
and fourth quarters are 12-week periods and the third quarter is a 16-week
period. In 53-week years, the first and second quarters are 12-week periods, the
third quarter is a 16-week period and the fourth quarter is a 13-week period.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, determined
for the period of four consecutive fiscal quarters ending as of the last day of
each fiscal quarter of the Borrower, the ratio of (a) the sum of (i)
Consolidated EBITDA of the Borrower and its Subsidiaries and (ii) rent expense
for the Borrower and its Subsidiaries on a Consolidated basis for the four most
recently completed fiscal quarters of the Borrower to (b) the sum of (i)
Consolidated Interest Expense of the Borrower and its Subsidiaries, (ii) rent
expense for the Borrower and its Subsidiaries on a Consolidated basis for the
four most recently completed fiscal quarters of the Borrower and (iii) dividends
paid by the Borrower and its Subsidiaries that are permitted under Section
6.02(f).

 

“Foreign Subsidiary” means any “controlled foreign corporation” within the
meaning of Section 957(a) of the Internal Revenue Code as to which the Borrower
or any of its Subsidiaries is a “United States shareholder” as defined in
Section 951(b) of the Internal Revenue Code.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Guarantors” means each present and future direct or indirect Subsidiary of the
Borrower that is a party to the Guaranty.

 

“Guaranty” means a guaranty in substantially the form of Exhibit G, duly
executed by each of the Borrower’s direct and indirect Subsidiaries (other than
any Foreign Subsidiary) on the Original Closing Date, as amended from time to
time in accordance with its terms, and including any amendment to such Guaranty
required to be delivered under Section 6.01(k).

 

“Hazardous Materials” means (a) petroleum or petroleum products, natural or
synthetic gas, radioactive materials, asbestos in any form, urea formaldehyde
foam insulation, polychlorinated biphenyls, lead or lead-based paint, and radon
gas, (b) any substances defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “medical waste,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “contaminants” or “pollutants,” or words of similar import,
under any Environmental Law and (c) any other substance the release of or
exposure to which is injurious to human health or the environment or governed or
regulated under any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts and other similar agreements.

 

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Bank Hedge Agreement.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Indemnified Taxes” has the meaning specified in Section 2.10(a).

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intercompany Notes” means the Intercompany Notes in substantially the form of
Exhibit H from each Guarantor in favor of the Borrower, executed on the Original
Closing Date, accompanied by an endorsement by the Borrower in favor of the
Administrative Agent.

 

“Intercreditor Agreements” means the Intercreditor Agreements in the form of
Exhibit Q-1 and Q-2, duly executed by each party thereto on the Original Closing
Date, as amended from time to time in accordance with their respective terms.

 

“Interest Period” has the meaning specified in Section 2.06(b).

 

“Interest Type” refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurodollar Rate.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” means all Inventory referred to in Section 2(a)(i) of the Security
Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other investment in such Person, including, without limitation,
any arrangement pursuant to which the investor incurs Debt of the types referred
to in clauses (i) and (j) of the definition of “Debt” in respect of such Person.
For the avoidance of doubt, Investments shall not include Capital Expenditures.

 

“Issue” means, with respect to any Letter of Credit, either issue such Letter of
Credit, extend the expiry of such Letter of Credit (other than any such
extension occurring pursuant to the terms of such Letter of Credit), renew such
Letter of Credit (other than any such renewal occurring pursuant to the terms of
such Letter of Credit), or increase the amount of such Letter of Credit, and the
terms “Issued,” “Issuing,” and “Issuance” shall have corresponding meanings.

 

13



--------------------------------------------------------------------------------

“Landlord’s Lien Rights” means any “landlord’s lien” rights or other rights,
claims or demands of any of the lessors of the real property described in
Section 5.01(r)(ii) with respect to the Collateral whether created by statute,
contract or otherwise.

 

“L/C Advance” means a payment made by an L/C Bank under a Letter of Credit.

 

“L/C Bank” means BNP Paribas in its capacity as an issuer of a Letter of Credit
or any assignee acting in such capacity.

 

“L/C Cash Collateral Account” has the meaning specified in Section 7.02.

 

“L/C Related Documents” has the meaning specified in Section 3.04(a).

 

“L/C Sublimit” means Fifteen Million Dollars ($15,000,000) as such amount may be
reduced pursuant to Section 2.04.

 

“Lead Arranger” has the meaning set forth in the recital of parties to this
Agreement

 

“Lender Party” means any Lender or any L/C Bank.

 

“Lenders” means the Initial Lenders and each Eligible Assignee that shall become
a party hereto pursuant to Section 9.07.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Agreement” has the meaning specified in Section 3.02(a).

 

“Letter of Credit Obligations” means, as of any date of determination with
respect to any Letter of Credit, the sum of (a) the then outstanding Available
Amount of such Letter of Credit, and (b) the aggregate amount of the
Unreimbursed Letter of Credit Liability thereunder.

 

“Letter of Credit Subfacility” has the meaning specified in Section 3.01.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Collateral
Documents, the Reaffirmation Agreement, each Letter of Credit Agreement, each
Secured Hedge Agreement, the Intercompany Notes and any other instrument or
agreement executed by the Borrower and the Administrative Agent that states that
it is a Loan Document.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

14



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the performance,
prospects, business, assets, nature of assets, condition (financial or
otherwise) or properties of the Borrower, or of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the
performance, prospects, business, assets, nature of assets, condition (financial
or otherwise) or properties of the Borrower, or the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender Party under any Loan Document or (c) the ability of any Loan
Party to perform its Obligations under any Loan Document to which it is or is to
be a party.

 

“Maximum Expenditure Amount” has the meaning specified in Section 6.04(e).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or the sale or issuance of any Debt or capital stock,
any securities convertible into or exchangeable for capital stock or any
warrants, rights or options to acquire capital stock by any Person, the
aggregate amount of cash received from time to time by or on behalf of such
Person in connection with such transaction after deducting therefrom only (a)
reasonable and customary brokerage commissions, underwriting fees and discounts,
legal fees, finder’s fees and other similar fees and commissions and (b) the
amount of taxes payable in connection with or as a direct result of such
transaction in the taxable year of such transaction or in the immediately
succeeding taxable year, the computation of which shall take into account the
reduction in tax liability resulting from any available operating losses and net
operating loss carryovers, tax credits and tax credit carryforwards, and similar
tax attributes, and (c) the amount of any Debt secured by a Lien on such asset
that, by the terms of such transaction, is required to be repaid upon such
disposition, in each case with respect to the foregoing clauses (a) and (c) to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid to a Person that is not an Affiliate
and are properly attributable to such transaction or to the asset that is the
subject thereof.

 

“Note” means a Revolving Note or a Swing Line Note.

 

“Notice of Borrowing” means either (a) a notice in substantially the form of
Exhibit B-1, or (b) telephonic notice (confirmed immediately in writing) of the
information required by Exhibit B-1.

 

“Notice of Issuance” means a notice in substantially the form of Exhibit C.

 

“Notice of Swing Line Borrowing” means either (a) a notice substantially in the
form of Exhibit B-2, or (b) telephonic notice (confirmed immediately in writing)
of the information required by Exhibit B-2.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation,
post-petition interest

 

15



--------------------------------------------------------------------------------

in any proceeding under the United States Bankruptcy Code or other applicable
bankruptcy laws and including any liability of such Person on any claim, whether
or not the right of any creditor to payment in respect of such claim is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, disputed,
undisputed, legal, equitable, secured or unsecured, and whether or not such
claim is discharged, stayed or otherwise affected by any proceeding referred to
in Section 7.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.

 

“Offering Memorandum” means the offering memorandum dated October, 2004 used by
the Lead Arranger in connection with the syndication of the Commitments.

 

“Open Year” has the meaning specified in Section 5.01(n)(ii).

 

“Original Closing Date” means November 30, 2001.

 

“Other Indemnified Taxes” has the meaning specified in Section 2.10(b).

 

“Owned Real Property” has the meaning specified in Section 5.01(r)(i).

 

“Owner Trustee” means Wells Fargo Bank Northwest, National Association (formerly
known as First Security Bank, National Association) not individually, except as
expressly stated in any applicable document to which it may be a party, but
solely as the Owner Trustee under the S&F Trust 1998-1.

 

“Participation Agreement” means that certain Participation Agreement dated as of
November 30, 2001 among Smart & Final Inc., as the Lessee, the various parties
thereto from time to time, as the Guarantors, the Owner Trustee, the various
banks and other lending institutions identified therein, as the Holders and
Lenders, and Cooperative Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch (as successor to Fleet Capital Corporation), as the
Administrative Agent for the Lenders and respecting the Security Documents (as
defined therein), as the Administrative Agent for the Lenders and the Holders,
to the extent of their interests.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Encumbrances” means, with respect to any property subject to a Trust
Deed or an Additional Trust Deed, the matters listed on Schedule B to the policy
of title insurance in favor of the Administrative Agent with respect to such
property.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for

 

16



--------------------------------------------------------------------------------

taxes, assessments and governmental charges or levies not yet due and payable or
being contested in good faith by Borrower by appropriate proceedings and for
which adequate reserves have been established by Borrower as reflected in
Borrower’s financial statements; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 30 days or being contested in
good faith by Borrower by appropriate proceedings and for which adequate
reserves have been established by Borrower as reflected in Borrower’s financial
statements; (c) Liens (other than Liens imposed on any property of Borrower
pursuant to ERISA or Section 412 of the Code) incurred or deposits or pledges
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security and
other statutory obligations; (d) Liens incurred or deposits and pledges made in
the ordinary course to secure performance of tenders, surety and appeal bonds,
bids, leases (other than Capitalized Leases), performance bonds, sales contracts
and other similar obligations, in each case, not incurred in connection with the
obtaining of credit or the payment of a deferred purchase price and which do
not, in the aggregate, exceed $5,000,000; and (e) Permitted Encumbrances.

 

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

“Pledge Agreement” means a pledge agreement in substantially the form of Exhibit
E-2, duly executed by the Borrower and each Subsidiary of the Borrower (other
than any Foreign Subsidiary) on the Original Closing Date, as amended by the
Reaffirmation Agreement and as amended from time to time in accordance with its
terms, and including any amendment to such Pledge Agreement required to be
delivered under Section 6.01(k).

 

“Preferred Stock” means, with respect to any corporation, capital stock issued
by such corporation that is entitled to a preference or priority over any other
capital stock issued by such corporation upon any distribution of such
corporation’s assets, whether by dividend or upon liquidation.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of (a) a fraction the numerator of which is such Lender’s Revolving
Commitment at such time and the denominator of which is the sum of the Revolving
Facility (in each case without giving effect to any termination of Commitments
pursuant to Section 2.04 or Section 7.01) at such time times (b) such amount.

 

“Reaffirmation Agreement” has the meaning specified in Section 4.01(h)(viii).

 

“Redeemable” means, with respect to any capital stock, Debt or other right or
Obligation, any such right or Obligation that (a) the issuer has undertaken to
redeem at a fixed or determinable date or dates, whether by operation of a
sinking fund or otherwise, or upon the occurrence of a condition not solely
within the control of the issuer or (b) is redeemable at the option of the
holder.

 

“Register” has the meaning specified in Section 9.07(c).

 

17



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Required Lenders” means at any time Lender Parties owed or holding more than
50% of the sum of (a) the aggregate principal amount of the Advances outstanding
at such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time, and (c) the aggregate Unused Revolving Commitments at
such time. For purposes of this definition, the Available Amount of each Letter
of Credit and the aggregate principal amount of all outstanding Swing Line
Advances shall be considered to be owed to the Lenders ratably in accordance
with their respective Revolving Commitments.

 

“Responsible Officer” means the President, Chief Executive Officer, any Vice
President, the Chief Financial Officer, the Controller, or the Treasurer of the
Borrower.

 

“Revolving Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Interest Type made by the Lenders.

 

“Revolving Commitment” means, (i) with respect to any Lender listed on Schedule
I, the amount set forth opposite such Lender’s name on Schedule I under the
caption ““Revolving Commitment,” (ii) with respect to any Lender not listed on
Schedule I hereto, the amount set forth in the Assignment and Acceptance
pursuant to which such Person became a Lender hereunder, or (iii) if any of such
Lenders has entered into one or more Assignments and Acceptances, the amount set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(c) as such Lender’s “Revolving Commitment,” in the case
of each of the foregoing clauses (i), (ii) and (iii), as such amount may be
reduced at or prior to such time pursuant to Section 2.04.

 

“Revolving Facility” means, at any time, the aggregate amount of the Lenders’
Revolving Commitments at such time.

 

“Revolving Note” means a promissory note of the Borrower payable to the order of
any Lender, in substantially the form of Exhibit D-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Advances made by such Lender.

 

“Second Trust Deed Policies” means the American Land Title Association Lender’s
Extended Coverage title insurance policies issued by Chicago Title Insurance
Company, insuring the Second Trust Deeds to be valid second and subsisting Liens
on the property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Permitted Encumbrances.

 

“Second Trust Deeds” means (A) the deeds of trust, trust deeds and mortgages in
substantially the form of Exhibit N-1 and covering the Synthetic Lease
Properties duly executed by the Owner Trustee and (B) the deeds of trust, trust
deeds and mortgages in substantially the form of Exhibit N-2 and covering the
Borrower’s leasehold interest in the Synthetic Lease Properties duly executed by
the Borrower, in each case as amended from time to time in accordance with their
terms, and including any Additional Trust Deeds required to be delivered under
Section 6.01(k).

 

18



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means a Hedge Agreement between the Borrower and a
Secured Hedge Bank or Secured Hedge Banks.

 

“Secured Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in
its capacity as a party to a Secured Hedge Agreement.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means the Administrative Agent, the Lender Parties and the
Secured Hedge Banks.

 

“Security Agreement” means a security agreement in substantially the form of
Exhibit E-1, duly executed by each Loan Party on the Original Closing Date, as
amended by the Reaffirmation Agreement and as amended from time to time in
accordance with its terms, and including any amendment to such Security
Agreement required to be delivered under Section 6.01(k).

 

“Senior Leverage Ratio” means, as of any date of determination, the ratio of (i)
all Debt of the Borrower and its Subsidiaries under the Loan Documents, the
Synthetic Lease Documents, Capitalized Leases and any other Debt secured by
Liens permitted under Section 6.02(a) as of the end of the most recently ended
fiscal quarter of the Borrower to (ii) Consolidated EBITDA for the period of
four fiscal quarters ending as of the end of the most recently ended fiscal
quarter of the Borrower.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subordinate Security Agreement” means a security agreement in substantially the
form of Exhibit E-3, duly executed by the Owner Trustee and the Borrower on the
Original Closing Date, as amended by the Reaffirmation Agreement and as amended
from time to time in accordance with its terms.

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture, trust or estate of which (or in which) more than 50% of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of

 

19



--------------------------------------------------------------------------------

Directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such partnership, limited liability company or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries;
provided, however, that Smart & Final Scholarship Foundation, a California
corporation, shall not be considered a “Subsidiary” of the Borrower or any other
Loan Party for purposes of this Agreement and the other Loan Documents.

 

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
pursuant to Section 2.01(b).

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Lender.

 

“Swing Line Commitment” means, with respect to the Swing Line Lender,
$10,000,000, or, if such Lender has entered into one or more Assignments and
Acceptances with respect to the Swing Line Commitment, the amount set forth for
the Swing Line Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(c) as such Lender’s “Swing Line Commitment,” in each
case as such amount may be reduced at or prior to such time pursuant to Section
2.04.

 

“Swing Line Commitment Commencement Date” means the Closing Date.

 

“Swing Line Facility” means, at any time, the aggregate amount of the Swing Line
Lender’s Swing Line Commitment at such time.

 

“Swing Line Lender” means BNP Paribas and any assignee of the Swing Line
Commitment which assumes such Swing Line Commitment in accordance with the terms
of Section 9.07.

 

“Swing Line Note” means a promissory note of the Borrower payable to the order
of the Swing Line Lender, in substantially the form of Exhibit D-2 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Swing Line Advances made by such Lender.

 

“Synthetic Lease” means the Lease as defined in the Participation Agreement.

 

“Synthetic Lease Documents” means the Operative Agreements as defined in the
Participation Agreement.

 

“Synthetic Lease Properties” means the real properties that are subject to the
Synthetic Lease.

 

“Tax Indemnitee” has the meaning specified in Section 2.10(c).

 

“Taxes” has the meaning specified in Section 2.10(a).

 

20



--------------------------------------------------------------------------------

“Transfer Date” has the meaning specified in Section 2.08(e).

 

“Transferee” has the meaning specified in Section 2.08(e).

 

“Trust Deed Modifications” means the modifications to the Trust Deeds and the
Second Trust Deeds dated as of the date hereof, as amended from time to time in
accordance with their terms.

 

“Trust Deed Policies” means the American Land Title Association Lender’s
Extended Coverage title insurance policies issued by Chicago Title Insurance
Company, insuring the Trust Deeds to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances.

 

“Trust Deeds” means the deeds of trust, trust deeds and mortgages in
substantially the form of Exhibit F and covering the properties listed on
Schedule 5.01(r)(i) other than the Escondido Property and the properties located
in Mexico, if any, duly executed by the applicable Loan Parties, as amended from
time to time in accordance with their terms.

 

“Unreimbursed Letter of Credit Liability” means, as of any date of determination
with respect to any Letter of Credit, the aggregate amount of all L/C Advances
which have been made by, and not reimbursed to, the L/C Bank under such Letter
of Credit.

 

“Unused Revolving Commitment” means, with respect to any Lender at any time, (a)
such Lender’s Revolving Commitment at such time, minus (b) the sum of (i) the
aggregate principal amount of all Revolving Advances of such Lender outstanding
at such time, plus (ii) such Lender’s Pro Rata Share of the aggregate Letter of
Credit Obligations outstanding at such time, plus (iii) such Lender’s Pro Rata
Share of the Swing Line Advances then outstanding.

 

“Unused Swing Line Commitment” means, with respect to the Swing Line Lender at
any time, the remainder of (a) such Lender’s Swing Line Commitment at such time,
minus (b) the aggregate principal amount of all Swing Line Advances made by such
Lender and outstanding at such time.

 

“Voting Interests” means, with respect to any Person, shares of capital stock
issued by a corporation, or equivalent Equity Interests in any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

21



--------------------------------------------------------------------------------

Section 1.03 Accounting Terms. Except as otherwise expressly provided herein,
all financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with generally accepted accounting principles in the
United States of America (“GAAP”) as in effect from time to time, and the
calculation of financial ratios (and the definitions used in connection
therewith) shall be performed using GAAP as in effect at the time of preparation
of the financial statements referred to in Section 4.01(g). If the Borrower
elects to change its accounting practices during the term of this Agreement, or
if at any time any change occurs in GAAP, which change, in either case, would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Required Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in accounting
practices or GAAP, provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein.

 

Section 1.04 Other Definitional Provisions. References to Sections and
subsections shall be to Sections and subsections, respectively, of this
Agreement unless otherwise specified. The term “including” means including
without limitation. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference.

 

Section 1.05 Exhibits and Schedules. Each of the exhibits and schedules attached
hereto is hereby incorporated into and shall constitute part of these Articles.

 

Section 1.06 Ownership of Synthetic Lease Properties. For all purposes under the
Loan Documents other than the grant of the Liens by the Owner Trustee in the
Collateral Documents, the Borrower shall be deemed to be the owner of the
Synthetic Lease Properties.

 

Section 1.07 Interrelationship with the Restated Credit Agreement.

 

(a) This Agreement is intended to amend and restate the provisions of the
Existing Credit Agreement and, except as expressly modified herein, all of the
terms and provisions of the Existing Credit Agreement shall continue to apply
for the period prior to the Closing Date, including any determinations of
payment dates, interest rates, compliance with covenants and other obligations,
accuracy of representations and warranties, Events of Default or any amount that
may be payable to the Administrative Agent or the Lenders (or their assignees or
replacements hereunder). All references in the Notes and the other Loan
Documents to (i) the “Credit Agreement” shall be deemed to include references to
this Agreement and (ii) the “Lenders” or a “Lender” or to the “Administrative
Agent” shall mean such terms as defined in this Agreement. As to all periods
occurring on or after the Closing Date, all of the covenants set forth in the
Existing Credit Agreement shall be of no further force and effect (with respect
to such periods), it being understood that all obligations of the Borrower under
the Existing Credit Agreement shall be governed by this Agreement from and after
the Closing Date.

 

(b) The Borrower, the Credit Agents and the Lenders acknowledge and agree that
all principal, interest, fees, costs, reimbursable expenses and indemnification
obligations accruing or arising under or in connection with the Existing Credit
Agreement which remain unpaid and outstanding as of the Closing Date shall be
and remain outstanding and payable as an obligation under this Agreement and the
other Loan Documents.

 

22



--------------------------------------------------------------------------------

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01 The Advances.

 

(a) Revolving Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Revolving Advance”)
to the Borrower from time to time on any Business Day during the period from the
Closing Date until the Commitment Termination Date in an amount for each such
Advance not to exceed such Lender’s Unused Revolving Commitment on such Business
Day (after giving effect to any repayment of Swing Line Advances made or to be
made with the proceeds thereof pursuant to a designation therefor set forth by
the Borrower in a Notice of Borrowing for such Borrowing or pursuant to a Notice
of Borrowing given by the Administrative Agent in accordance with Section
2.02(f)). Each Revolving Borrowing shall be in an aggregate amount of Five
Million Dollars ($5,000,000) or (except in the case of the initial Advance) an
integral multiple of One Million Dollars ($1,000,000) in excess thereof and
shall consist of Revolving Advances made by the Lenders ratably according to
their respective Revolving Commitments. Within the foregoing limits, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section 2.05
and reborrow under this Section 2.01(a).

 

(b) Swing Line Advances. The Swing Line Lender agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Swing Line Advance”)
to the Borrower from time to time on any Business Day during the period from the
Swing Line Commitment Commencement Date until the Commitment Termination Date in
an amount not to exceed the Swing Line Lender’s Unused Swing Line Commitment on
such Business Day. Each Swing Line Borrowing shall consist of Swing Line
Advances made by the Swing Line Lender and shall be in an amount equal to
$1,000,000 or an integral multiple of $100,000 in excess thereof. Immediately
upon the making of each Swing Line Advance by the Swing Line Lender, the Swing
Line Lender shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed to have purchased and received from the Swing Line
Lender, in each case irrevocably and without any further action by any party, an
undivided interest and participation in such Swing Line Advance and the
Obligations of the Borrower under this Agreement in respect thereof in an amount
equal to such Lender’s Pro Rata Share of such Swing Line Advance, provided,
however, that (i) no Lender shall be required to fund its participation in any
such Swing Line Advance until demand therefor is made by the Administrative
Agent pursuant to Section 2.02(f)(ii) hereof, and (ii) no Lender shall be
entitled to share in any payments of principal or interest in respect of its
participation in any such Swing Line Advance except to the extent set forth in
Section 2.02(f)(ii) hereof with respect to any such participation which has been
funded by such Lender as provided therein. Within the limits of the Swing Line
Lender’s Unused Swing Line Commitment in effect from time to time, the Borrower
may borrow under this Section 2.01(b), prepay pursuant to Section 2.05 and
reborrow under this Section 2.01(b).

 

23



--------------------------------------------------------------------------------

Section 2.02 Making the Advances.

 

(a) Initial Borrowings. The initial Borrowings hereunder shall be made on the
Closing Date and shall be made on notice received by the Administrative Agent
from the Borrower (pursuant to a Notice of Borrowing) not later than 9:00 a.m.
(Los Angeles, California time) (or such later time as the Administrative Agent
may agree) on the Business Day immediately preceding the Closing Date. Such
Notice of Borrowing shall be irrevocable upon receipt by the Administrative
Agent. Upon receipt of such notice, the Administrative Agent shall promptly give
notice to each Lender (but in no event later than 10:30 a.m. Los Angeles,
California time on the Closing Date). Each Lender shall, before 11:30 a.m. (Los
Angeles, California time) on the Closing Date, make available for the account of
its Applicable Lending Office to the Administrative Agent such Lender’s ratable
share of such Borrowings by depositing same day funds in the Administrative
Agent’s Account. Notwithstanding any contrary provision hereof, the initial
Borrowings may consist only of Base Rate Advances.

 

(b) Subsequent Revolving Borrowings. Each Revolving Borrowing occurring after
the Closing Date shall be made on notice received by the Administrative Agent
from the Borrower (pursuant to a Notice of Borrowing) not later than 9:00 a.m.
(Los Angeles, California time) (a) on the Business Day prior to the date of such
Borrowing if such Borrowing consists of Base Rate Advances, and (b) on the third
Business Day prior to the date of such Borrowing if such Borrowing consists of
Eurodollar Rate Advances. Each such Notice of Borrowing shall be irrevocable
upon receipt by the Administrative Agent and, in the case of any Notice of
Borrowing for Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified by such Notice of Borrowing
the applicable conditions set forth in this Section 2.02 or Article IV,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as a part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

 

(c) Revolving Advances by Lenders. If the Administrative Agent receives a Notice
of Borrowing (or if the Administrative Agent gives a Notice of Borrowing
pursuant to Section 2.02(f)), the Administrative Agent shall promptly (and in
any event not later than 3:00 p.m. (Los Angeles, California time) on the
Business Day prior to the date of such Borrowing or, if such Borrowing consists
of Eurodollar Rate Advances, the third Business Day prior to the date of such
Borrowing) give each Lender notice of such Notice of Borrowing. Each Lender
shall, before 11:30 a.m. (Los Angeles, California time) on the date of such
Borrowing in the case of any Revolving Borrowing to be made on such date, make
available for the account of its Applicable Lending Office to the Administrative
Agent such Lender’s ratable portion of such Borrowing by depositing same day
funds in the Administrative Agent’s Account. Unless the Administrative Agent
shall have received written notice from a Lender prior to the date of any
Revolving Borrowing hereunder that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such ratable portion
available to the Administrative Agent on the date of such Borrowing in
accordance with the terms hereof and the Administrative Agent may, in reliance
upon such assumption, but shall not be required to,

 

24



--------------------------------------------------------------------------------

make available to or for the account of the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent and the
Administrative Agent makes such ratable portion available to the Borrower, such
Lender and the Borrower, without prejudice to any rights or remedies that the
Borrower may have against such Lender, severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to or
for the account of the Borrower until the date such amount is repaid to the
Administrative Agent, at (A) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing, and (B) in the
case of such Lender, the Federal Funds Rate with respect to the three-day period
commencing from the date such amount is made available to or for the account of
the Borrower and the interest rate applicable at the time to the Advances
comprising such Borrowing thereafter. If such Lender shall pay to the
Administrative Agent such amount, such amount so paid shall constitute such
Lender’s Advance as part of the relevant Borrowing for purposes of this
Agreement and, to the extent that the Borrower previously paid such amount to
the Administrative Agent, the Administrative Agent will refund to the Borrower
such amount so paid, but without interest.

 

(d) Disbursement of Revolving Advances. Upon fulfillment of the applicable
conditions set forth in Article IV (which fulfillment the Administrative Agent
may assume in the absence of actual knowledge, or notice received from the
Borrower or the Required Lenders, to the contrary), the Administrative Agent
will make funds for any Borrowing available to the Borrower by crediting the
Borrower’s Account, subject to the Administrative Agent’s receipt of funds from
the Lenders, and provided that the Administrative Agent shall first make a
portion of such funds equal to any outstanding L/C Advance under any Letter of
Credit, and any interest accrued and unpaid thereon to and as of such date,
available to the applicable L/C Bank for reimbursement of such L/C Advance and
payment of such interest.

 

(e) Swing Line Borrowings. Each Swing Line Borrowing shall be made on notice
received by the Administrative Agent and the Swing Line Lender from the Borrower
(pursuant to a Notice of Swing Line Borrowing) not later than 9:00 A.M. (Los
Angeles, California time) on the date of such Borrowing. Each such Notice of
Swing Line Borrowing shall be irrevocable upon receipt by the Administrative
Agent and the Swing Line Lender. If (i) the Administrative Agent and the Swing
Line Lender receive a Notice of Swing Line Borrowing and (ii) the applicable
conditions set forth in Article IV have been fulfilled (which fulfillment the
Administrative Agent and the Swing Line Lender may assume in the absence of
actual knowledge, or notice received from the Borrower, the Administrative Agent
or the Required Lenders, to the contrary), then the Swing Line Lender will make
funds for any Swing Line Borrowing available to the Borrower by wire transfer to
the Borrower on or before 3:00 p.m. (Los Angeles, California time) on the date
of such Swing Line Borrowing.

 

(f) Settlement of Swing Line Advances. (i) The Administrative Agent may, and
upon request by the Swing Line Lender in the Swing Line Lender’s sole and
absolute discretion, the Administrative Agent shall, at any time and from time
to time, give to the Lenders and the Borrower a Notice of Borrowing for a
Borrowing of Revolving Advances which are Base Rate Advances on behalf of the
Borrower, in each case in an amount equal to the aggregate amount of Swing Line
Advances then owing by the Borrower (or such lesser amount

 

25



--------------------------------------------------------------------------------

as the Administrative Agent or the Swing Line Lender shall specify), and the
proceeds of which are to be used to prepay such Swing Line Advances on the date
of such Borrowing. Upon receipt of any such Notice of Borrowing, each Lender
(other than the Swing Line Lender) shall, before 11:30 a.m. (Los Angeles,
California time) on the Business Day following the date on which such Notice of
Borrowing is given, make available for the account of its Applicable Lending
Office to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing by depositing same day funds in the Administrative Agent’s Account.
Notwithstanding any contrary provision of this Agreement, (A) the proceeds of
any such Borrowing shall be distributed by the Administrative Agent to the Swing
Line Lender as a prepayment of all or a portion of the then outstanding Swing
Line Advances, and (B) the outstanding Swing Line Advances of the Swing Line
Lender, in an amount equal to the aggregate amount of the Swing Line Advances to
be prepaid on such date, shall be deemed to be prepaid with the proceeds of a
Revolving Advance made by the Swing Line Lender and such portion of the Swing
Line Advances deemed to be so prepaid shall no longer be outstanding as Swing
Line Advances but shall be outstanding as Revolving Advances made by the Swing
Line Lender.

 

(ii) In addition to the right of the Swing Line Lender to require a Borrowing
under Section 2.02(f)(i), the Swing Line Lender may at any time and from time to
time and in its sole and absolute discretion request (by notice to the
Administrative Agent and the Borrower) the Administrative Agent to, and upon
receipt of such request the Administrative Agent shall, make demand on each
Lender for payment of its participation in each Swing Line Advance then
outstanding, and upon receipt of any such demand each Lender shall promptly fund
such participation by paying to the Administrative Agent, for the account of the
Swing Line Lender, the amount of such participation in same day funds on the
date such request is given by the Administrative Agent to the Lenders. With
respect to each such participation in any Swing Line Advance which is funded by
any Lender, the Swing Line Lender shall promptly pay to the Administrative
Agent, and the Administrative Agent shall promptly pay to such Lender, in lawful
money of the United States and in the kind of funds so received, an amount equal
to such Lender’s ratable share of all payments received by the Swing Line Lender
in respect of (A) the principal of such Swing Line Advance, and (B) interest on
such Swing Line Advance for the period from and after the date on which such
participation was funded. If any payment received by the Swing Line Lender on
account of any Swing Line Advance and distributed to any Lender as a participant
under the preceding sentence is thereafter recovered from the Swing Line Lender
in connection with any bankruptcy or insolvency proceeding relating to the
Borrower or otherwise, each Lender which received such distribution shall, upon
demand by the Swing Line Lender through the Administrative Agent, repay to the
Swing Line Lender such Lender’s ratable share of the amount so recovered
together with such Lender’s ratable share (according to the proportion of (1)
the amount of such Lender’s required prepayment to (2) the total amount so
recovered) of any interest or other amount paid or payable by the Swing Line
Lender in respect of the total amount so recovered. The Borrower agrees that any
Lender purchasing a participation in any Swing Line Advance from the Swing Line
Lender hereunder may, to the fullest extent permitted by law, exercise all its
rights of payment with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

 

(iii) Anything contained herein to the contrary notwithstanding, the obligation
of each Lender to make any Revolving Advance pursuant to Section 2.02(f)(i) or
to fund its

 

26



--------------------------------------------------------------------------------

participation in any Swing Line Advances pursuant to Section 2.02(f)(ii) shall
be absolute and unconditional and shall not be subject to any conditions set
forth in Article IV hereof or otherwise affected by any circumstance including,
without limitation, (A) any set-off, counterclaim, recoupment, defense or other
right which such Lender may have against the Swing Line Lender or any Loan
Party; (B) the occurrence or continuance of a Default; (C) any adverse change in
the business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party; (D) any breach of any Loan Document
by the Borrower, any other Loan Party or any other Lender Party; or (E) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

(iv) The Borrower irrevocably authorizes (A) the Administrative Agent to give
any Notice of Borrowing pursuant to Section 2.02(f)(i) (with a copy to the
Borrower), (B) the Lenders to make the Revolving Advances pursuant to such
Notice of Borrowing, and (C) the Administrative Agent to distribute the proceeds
thereof as provided herein.

 

(g) Nature of Lenders’ Obligations. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(h) Reports by Swing Line Lender. If requested by the Administrative Agent, the
Swing Line Lender shall furnish to the Administrative Agent prior to the fifth
Business Day of each month (and at such other times as the Administrative Agent
may request) a written report summarizing all Swing Line Borrowings and payments
in respect thereof during the preceding month and the aggregate outstanding
principal amount of all Swing Line Advances as of the last day of such month (or
as of such other date as the Administrative Agent may request).

 

Section 2.03 Repayment.

 

(a) Revolving Advances. The Borrower shall repay to each Lender (in accordance
with the provisions of Section 2.09(a)) on the Commitment Termination Date the
aggregate principal amount of all Revolving Advances owing to such Lender
outstanding on the Commitment Termination Date.

 

(b) L/C Advances. The Borrower shall repay each L/C Advance as provided in
Section 3.03.

 

(c) Swing Line Advances. The Borrower shall repay to the Swing Line Lender the
aggregate principal amount of all Swing Line Advances then outstanding on the
Commitment Termination Date.

 

Section 2.04 Reduction of the Revolving Commitments and Swing Line Commitments.

 

(a) Optional Reductions. The Borrower shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or

 

27



--------------------------------------------------------------------------------

reduce ratably in part the Unused Revolving Commitments of the Lenders;
provided, however, that (i) each partial reduction shall be in an amount of
Three Million Dollars ($3,000,000) or any multiple of One Million Dollars
($1,000,000) in excess thereof, and (ii) the aggregate amount of the Revolving
Commitments shall not be reduced pursuant to this Section 2.04 to an amount less
than the sum of (A) the aggregate principal amount of all Revolving Advances
then outstanding, (B) the aggregate amount of all Letter of Credit Obligations
then outstanding, and (C) the aggregate principal amount of all Swing Line
Advances then outstanding.

 

(b) Mandatory Reductions. The Revolving Facility shall be automatically and
permanently reduced, on a pro rata basis, on each date on which prepayment
thereof is required to be made pursuant to Section 2.05(b)(iii) in an amount
equal to the Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in the transaction giving rise to such required prepayment. Each
such reduction of the Revolving Facility shall be made ratably among the Lenders
in accordance with their Revolving Commitments.

 

(c) Reduction of Swing Line Commitment. The Swing Line Commitment of the Swing
Line Lender shall be (i) terminated automatically and simultaneously upon any
termination in whole of the Revolving Commitments, and (ii) reduced ratably in
an aggregate amount equal to the product of (A) the amount by which, as a result
of any partial reduction of the Revolving Commitments of the Lenders, the
aggregate Revolving Commitments of the Lenders are reduced below $20,000,000
multiplied by (B) 0.50 (any such reduction of the Swing Line Commitment to be
effective automatically and simultaneously with any such reduction of the
Revolving Commitments).

 

(d) Reduction of the Letter of Credit Subfacility. The Letter of Credit
Subfacility shall be (i) terminated automatically and simultaneously upon any
termination in whole of the Revolving Commitments, and (ii) reduced by an amount
equal to product of (A) the amount by which, as a result of any partial
reduction of the Revolving Commitments of the Lenders, the aggregate Revolving
Commitments of the Lenders are reduced below $30,000,000 multiplied by (B) 0.50
(any such reduction of the Letter of Credit Subfacility to be effective
automatically and simultaneously with any such reduction of the Revolving
Commitments).

 

Section 2.05 Prepayments.

 

(a) Optional Prepayments. The Borrower may, upon (i) prior notice to the
Administrative Agent (which shall be given not later than 11:00 a.m. on the day
of prepayment in the case of prepayment of Revolving Advances which consist of
Base Rate Advances and three Business Days in advance in the case of prepayment
of Revolving Advances which are Eurodollar Rate Advances) or (ii) prior notice
to the Swing Line Lender (which may be given on the date of prepayment in the
case of prepayment of Swing Line Advances), in either case stating the proposed
date and aggregate principal amount of the prepayment and, in the case of
Revolving Advances, the Interest Type of Advances to be prepaid (and if such
notice is given the Borrower shall), prepay in whole or in part the outstanding
principal of Advances of such Interest Type, together with, in the case of any
prepayment of Eurodollar Rate Advances, interest thereon to the date of such
prepayment on the principal amounts prepaid (plus, in the case of prepayment of
Eurodollar Rate Advances prior to the end of the applicable Interest Period, any
additional amount for which the Borrower shall be obligated pursuant to Section
9.04(c));

 

28



--------------------------------------------------------------------------------

provided, however, that each partial prepayment of Revolving Advances shall be
in an aggregate principal amount of not less than Three Million Dollars
($3,000,000) or an integral multiple of $1,000,000 in excess thereof, and each
partial prepayment of Swing Line Advances shall be in an aggregate principal
amount of not less than One Million Dollars ($1,000,000).

 

(b) Mandatory Prepayments.

 

(i) Excess Advances. If, at any time, the then outstanding aggregate principal
amount of all Revolving Advances shall exceed the aggregate amount of the
Revolving Commitments of the Lenders at such time, minus the sum of (i) the
aggregate amount of the Letter of Credit Obligations then outstanding and (ii)
the aggregate principal amount of the Swing Line Advances then outstanding, the
Borrower shall immediately prepay, for the ratable account of the Lenders, the
outstanding principal amount of Revolving Advances in an aggregate amount equal
to such excess. If, at any time, the then outstanding aggregate amount of all
Swing Line Advances shall exceed the Swing Line Commitment of the Swing Line
Lender, the Borrower shall thereupon prepay, for the account of the Swing Line
Lender, the outstanding principal amount of Swing Line Advances in an aggregate
amount equal to such excess.

 

(ii) Incomplete Settlement. If any Lender shall for any reason fail to pay any
amount payable by it (including the funding of any participation in any Swing
Line Advances), or fail to make any Revolving Advance to be made by it, pursuant
to Section 2.02(f), the Borrower shall, on demand by the Administrative Agent,
prepay the Swing Line Advances then outstanding in an amount equal to such
amount.

 

(iii) Net Cash Proceeds. The Borrower shall, on the date of receipt by the
Borrower or any other Loan Party of (A) 100% of the Net Cash Proceeds from the
sale, lease, transfer or other disposition of any assets of the Borrower or any
other Loan Party (including the sale by the Borrower or any other Loan Party of
the capital stock of any of their respective Subsidiaries but excluding (1)
sales of inventory in the ordinary course of business, (2) sales of damaged,
worn or obsolete equipment to the extent the proceeds thereof are intended to be
(and are) used to purchase replacements for such equipment within one year or
sales of damaged, worn or obsolete equipment made after the purchase of
replacements for such equipment, (3) sales of the Synthetic Lease Properties
permitted under Section 6.02(d)(v) (provided, that any proceeds from such sales
which are not used to purchase replacement properties or applied to repay
Obligations under the Synthetic Lease shall not be excluded from the prepayment
requirements of this section), and (4) sales, leases, transfers and other
dispositions of assets other than those contemplated by clauses (1), (2) and (3)
above, which are sold, leased, transferred or otherwise disposed of for amounts
that do not exceed $2,500,000 in any Fiscal Year), (B) 100% of the Net Cash
Proceeds from the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Debt not permitted under Section 6.02(b) (it being
understood that the provisions of this Section 2.05(b)(iii) shall not be
construed to permit the incurrence of Debt otherwise prohibited by Section
6.02(b)), including any refinancing of any Debt, (C) 50% of the Net Cash
Proceeds from the sale or issuance by the Borrower or any of its Subsidiaries of
any Equity Interests (including receipt of any capital contribution), and (D)
100% of the Net Cash Proceeds of any Extraordinary

 

29



--------------------------------------------------------------------------------

Receipt received by or paid to or for the account of the Borrower or any of its
Subsidiaries and not otherwise included in clause (A), (B) or (C) above, prepay
outstanding Advances as provided in Section 2.05(c), except that, in the case of
sales of assets contemplated by clause (4) above, the amount of such Net Cash
Proceeds in excess of $2,500,000 in any Fiscal Year shall be so applied unless
such Net Cash Proceeds are intended to be (and are) used to purchase assets
useful to the business of the Borrower or any of its Subsidiaries within one
year.

 

(iv) L/C Cash Collateral. If, at any time, the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the L/C Sublimit in effect at such
time, the Borrower shall immediately pay to the Administrative Agent for deposit
in the L/C Cash Collateral Account an amount sufficient to cause the aggregate
amount on deposit in such account to equal the amount of such excess.

 

(v) Interest Payable on Amounts Prepaid. All prepayments under this Section 2.05
shall be made together with accrued interest to the date of such prepayment on
the principal amount prepaid.

 

(c) Application of Prepayments. Prepayments of the Revolving Facility made
pursuant to this Section 2.05 shall be first applied to prepay L/C Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Advances then outstanding comprising part of the
same Borrowings until such Advances are paid in full and fourth deposited in the
L/C Cash Collateral Account to cash collateralize 100% of the Available Amount
of the Letters of Credit then outstanding. The amount remaining (if any) after
the prepayment in full of the Advances then outstanding and the 100% cash
collateralization of the aggregate Available Amount of Letters of Credit then
outstanding may, provided no Default shall have occurred and be continuing, be
returned to the Borrower and the Revolving Facility shall be permanently reduced
as set forth in Section 2.04(b).

 

Section 2.06 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal is
paid in full at the applicable rate set forth below.

 

(a) Interest on Base Rate and Swing Line Advances. Except to the extent that the
Borrower shall elect to pay interest on all or any part of any Revolving Advance
made or to be made to the Borrower under Section 2.01 for any Interest Period
pursuant to subsections (b) and (c) of this Section 2.06 and except as otherwise
provided in this Agreement, the Borrower shall pay interest on the unpaid
principal amount of each Advance, from the date of such Advance until such
principal amount is paid in full, payable quarterly in arrears on the last
Business Day of each March, June, September and December commencing December 31,
2004 and on the date such Advance shall be paid in full, at a fluctuating
interest rate per annum equal, subject to Section 2.06(d), to the sum of the
Base Rate in effect from time to time and the Applicable Margin for Base Rate
Advances in effect from time to time.

 

(b) Interest Periods for Eurodollar Rate Advances. The Borrower may, pursuant to
Section 2.06(c), elect to have the interest on the principal amount of

 

30



--------------------------------------------------------------------------------

all or any portion of any Revolving Advances made or to be made to the Borrower
under Section 2.01, in each case ratably according to the respective outstanding
principal amounts of Revolving Advances owing to each Lender (each such
principal amount owing to a Lender as to which such election has been made being
a “Eurodollar Rate Advance” owing to such Lender) determined and payable for a
specified period (an “Interest Period” for such Eurodollar Rate Advance) in
accordance with subsection (c) below, provided, however, that the Borrower may
not (i) make any such election with respect to any Swing Line Advances or L/C
Advances, or (ii) have more than five (5) Eurodollar Rate Advances owing to any
Lender outstanding at any one time. Each Interest Period shall be one, two,
three, or six months, at the Borrower’s election pursuant to subsection (c)
below, provided, however, that:

 

(i) the first day of an Interest Period for any Eurodollar Rate Advance shall be
either the last day of any then current Interest Period for such Advance or, if
there shall be no then current Interest Period for such Advance, any Business
Day;

 

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

(iii) whenever the first day of any Interest Period occurs on a day of the month
for which there is no numerically corresponding day in the calendar month that
succeeds such initial calendar month by the number of months equal to the number
of months of such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.

 

(c) Interest on Eurodollar Rate Advances. The Borrower may from time to time, on
the condition that no Event of Default has occurred and is continuing, and
subject to the provisions of Sections 2.06(b) and 2.06(e), elect to pay interest
on all or any portion of any Revolving Advances during any Interest Period
therefor at a rate per annum equal to the sum of the Eurodollar Rate for such
Interest Period for such Advances plus the Applicable Margin for Eurodollar Rate
Advances in effect from time to time, by notice, specifying the amount of the
Advances as to which such election is made (which amount shall aggregate at
least Five Million Dollars ($5,000,000) or any multiple of One Million Dollars
($1,000,000) in excess thereof) and the first day and duration of such Interest
Period, received by the Administrative Agent before 9:00 a.m. (Los Angeles,
California time) three Business Days prior to the first day of such Interest
Period. If the Borrower has made such election for Eurodollar Rate Advances for
any Interest Period, the Borrower shall pay interest on the unpaid principal
amount of such Eurodollar Rate Advances during such Interest Period, payable in
arrears on the last day of such Interest Period and, in the case of any Interest
Period which is longer than three months, on each three month anniversary of the
first day of such Interest Period, in each case at a rate equal, subject to
Section 2.06(d), to the sum of the Eurodollar Rate for such Interest Period for
such Eurodollar Rate Advances plus the Applicable Margin for Eurodollar Rate
Advances in effect from time to time during such Interest Period. On the last
day of each Interest Period for any Eurodollar Rate Advance, the unpaid
principal balance thereof shall automatically become and

 

31



--------------------------------------------------------------------------------

bear interest as a Base Rate Advance, except to the extent that the Borrower has
elected to pay interest on all or any portion of such amount for a new Interest
Period commencing on such day in accordance with this Section 2.06(c). Each
notice by the Borrower under this Section 2.06(c) shall be irrevocable upon
receipt by the Administrative Agent, and the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified by such notice the
applicable conditions set forth in this Section 2.06(c) or Article IV,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund any such Eurodollar Rate
Advance when such Eurodollar Rate Advance, as a result of such failure, is not
made or does not become effective.

 

(d) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, interest shall accrue (i) on any Advance then outstanding at a rate
that is 2% per annum in excess of the interest rate otherwise payable under this
Agreement with respect to such Advance (which, for the avoidance of doubt, shall
include the Applicable Margin) (the “Default Rate”); provided that, in the case
of any Eurodollar Rate Advance, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Rate Advance shall thereupon become a Base Rate Advance and shall
thereafter bear interest at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Advances
(which, for the avoidance of doubt, shall include the Applicable Margin), and
(ii) to the fullest extent permitted by law, on any overdue principal, interest
or other amounts payable hereunder at a rate that is 2% per annum in excess of
the interest rate otherwise payable under this Agreement with respect to Base
Rate Advances (which, for the avoidance of doubt, shall include the Applicable
Margin). Such interest shall be payable upon demand. Payment or acceptance of
the increased rates of interest provided for in this Section 2.06(d) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 

(e) Suspension of Eurodollar Rate Advances.

 

(i) Illegality. Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office

 

32



--------------------------------------------------------------------------------

to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(ii) Other Circumstances. If, with respect to any Eurodollar Rate Advances, (A)
the Administrative Agent shall determine in good faith (which determination
shall be conclusive) that the Eurodollar Rate cannot be determined in accordance
with the definition thereof, or (B) Lenders owed at least 50% of the then
aggregate unpaid principal amount thereof notify the Administrative Agent that
the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Rate Advances for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon (i) each
such Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

 

(iii) Suspension on Event of Default. Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to convert Advances into, Eurodollar Rate Advances shall be suspended.

 

Section 2.07 Fees.

 

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent a
commitment fee on the average daily amount of each Lender’s Revolving Commitment
less the sum of (i) Revolving Advances made by such Lender and outstanding from
time to time, (ii) such Lender’s Pro Rata Share of the aggregate Letter of
Credit Obligations outstanding from time to time, and (iii) in the case of the
Swing Line Lender only, the outstanding amount of any Swing Line Advances, for
the account of such Lender, from the Closing Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Commitment Termination Date, at the rate per annum equal to the Commitment Fee
Percentage in effect from time to time, payable in arrears on the last Business
Day of each March, June, September and December, commencing December 31, 2004
and, and on the Commitment Termination Date.

 

(b) Agent’s Fees. The Borrower agrees to pay to the Administrative Agent (i) the
fees in the amounts and at the times set forth in the letter dated October 21,
2004 from the Administrative Agent to the Borrower, and (ii) such other fees as
may from time to time be agreed between the Borrower and the Administrative
Agent.

 

(c) Absolute Obligation. The Borrower’s obligation hereunder to pay the fees
referred to in this Section 2.07 shall be absolute and unconditional and shall
survive

 

33



--------------------------------------------------------------------------------

the making and repayment of Advances, the termination of all Letter of Credit
Obligations and the termination of this Agreement. All fees which are due or
become due pursuant to this Section 2.07 are nonrefundable.

 

Section 2.08 Increased Costs, Etc.

 

(a) Increased Costs. If, due to either (i) the introduction of or any change in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost (including Taxes, other than Excluded Taxes) to any Lender Party of
agreeing to make or of making, funding or maintaining Eurodollar Rate Advances
or of agreeing to issue or of issuing or maintaining Letters of Credit (or of
agreeing to purchase or purchasing participations therein) or of agreeing to
make or of making or maintaining L/C Advances (or of agreeing to purchase or
purchasing participations therein), then the Borrower shall from time to time,
upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost.

 

(b) Capital Requirements. If, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the amount of capital required or expected to be maintained by
any Lender Party or any corporation controlling such Lender Party as a result of
or based upon the existence of such Lender Party’s commitment to lend or to
issue or purchase participations in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party for the increase in costs incurred by
such Lender Party as a result of maintaining such increased capital to the
extent that such Lender Party reasonably determines such increase in capital to
be attributable in whole or in part to the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder or
to the issuance or maintenance of or participation in any Letters of Credit (or
similar contingent obligations).

 

(c) Mitigation. If any Lender Party desires to make a claim against Borrower
under this Section 2.08, such Lender Party shall notify Borrower of any event
occurring after the date of this Agreement entitling such Lender Party to
compensation under paragraph (a) or (b) of this Section 2.08 as promptly as
practicable, but in any event within 90 days after such Lender Party obtains
actual knowledge thereof; provided that (i) such Lender Party shall only be
entitled to payment from Borrower for any Additional Costs under this Section
2.08 incurred from and after the date that is 90 days prior to the date on which
such Lender Party gives such notice, and (ii) each Lender Party will use
commercially reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to mitigate the amount of the Additional Costs
associated with such event, including designating a different

 

34



--------------------------------------------------------------------------------

Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender Party, result in any economic, legal or
regulatory disadvantage to such Lender Party (other than economic disadvantages
for which the Borrower agrees to indemnify such Lender Party). Any Lender Party
making a claim under this Section 2.08 shall provide to Borrower an officer’s
certificate setting forth in reasonable detail (i) the events giving rise to
such Additional Costs and (ii) the amount of such Lender Party’s request for
compensation under paragraph (a) or (b) of this Section 2.08, together with a
statement that the determinations and allocations made in respect of the
Additional Costs comply with the provisions of this Section 2.08. Determinations
and allocations by any Lender Party for purposes of this Section 2.08 of any
change in law or regulation under paragraph (a) or any change in capital
requirements under paragraph (b) on its costs or rate of return of maintaining
its Commitment or its funding or on amounts receivable by it in respect of
Advances made by it, and of the amounts required to compensate such Lender Party
under this Section 2.08 shall be conclusive absent manifest error.

 

(d) Exceptions to Compensation Requirement. Borrower shall not be required to
make any payments under this Section 2.08 to any Lender Party if (i) a claim
hereunder arises through circumstances specific to such Lender Party and which
do not affect commercial lenders in the same jurisdiction as such Lender Party
generally, or (ii) such Lender Party is required by Section 2.08(e) to assign
its Commitment to a designated assignee but fails to do so (other than as a
result of such designated institution failing to execute an Assignment and
Acceptance and consummating the transaction contemplated thereby), or (iii) the
claim arises out of, and immediately upon, a voluntary relocation by such Lender
Party of its Applicable Lending Office.

 

(e) Replacement of Lender Party. If any Lender Party gives notice of a claim
against Borrower under this Section 2.08, Borrower shall have the right by
notice to such Lender Party to request such Lender Party to transfer its
Commitment and its interests under the Loan Documents, without representation or
warranty (except for the absence of such Liens on such interests arising by,
through or under such Lender Party) and in accordance with Section 9.07, on a
Business Day not fewer than ten Business Days after the giving of such notice
(the “Transfer Date”) to an Eligible Assignee designated by Borrower (the
“Transferee”) for consideration equal to the sum of (i) such Lender Party’s
share of the principal of the Advances outstanding, plus (ii) accrued interest
to the Transfer Date on such share of the Advances, plus (iii) all other
amounts, if any, owing to such Lender Party under the Loan Documents.

 

Section 2.09 Payments and Computations.

 

(a) Payments by Borrower. The Borrower shall make each payment hereunder and
under any other Loan Document to which it is a party, irrespective of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff, in lawful money of the United States and in same day funds delivered to
the Administrative Agent not later than 10:00 a.m. (Los Angeles, California
time) on the day when due by deposit of such funds to the Administrative Agent’s
Account. Any payment so delivered to the Administrative Agent after 10:00 a.m.
(Los Angeles, California time) on any Business Day, or on any day which is not a
Business Day, shall be deemed received by the Administrative Agent on the next

 

35



--------------------------------------------------------------------------------

succeeding Business Day. The Administrative Agent will promptly after receipt of
each payment cause to be distributed like funds relating to the payment of
principal, interest, commitment fees or letter of credit fees ratably to each
Lender for the account of its Applicable Lending Office, and like funds relating
to the payment of any other amount payable to any Lender or any L/C Bank
(including payments with respect to Letters of Credit and payments for the
account of any Lender under Sections 2.08, 2.10 or 9.04(c)) to such Lender for
the account of its Applicable Lending Office or to such L/C Bank, in each case
to be applied in accordance with, and subject to, the terms of this Agreement,
including Section 2.09(e) below. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under any other Loan Document in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

 

(b) Computations. All computations of interest in respect of Base Rate Advances
based on BNP Paribas’ “base rate” shall be made by the Administrative Agent on
the basis of a year of 365/366 days and all other computations of interest in
respect of any other amounts payable hereunder, including fees, shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is being computed; provided that
if any Advance is repaid on the same day on which it is made, one day’s interest
shall be paid on such Advance. Each determination by the Administrative Agent of
an interest rate, fee, commission or discount rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(c) Payments Assumed. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
or any L/C Bank hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, but shall not be required to, cause to be
distributed to each Lender or such L/C Bank on such due date an amount equal to
the amount then due to such Lender or such L/C Bank. If and to the extent that
the Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender and L/C Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender or L/C Bank together
with interest thereon, for each day from the date such amount is distributed to
such Lender or L/C Bank until the date such Lender or L/C Bank repays such
amount to the Administrative Agent, at the Federal Funds Rate with respect to
the three-day period commencing from the date such amount is distributed to such
Lender Party and at the interest rate applicable to Base Rate Advances at such
time thereafter.

 

(d) Application of Payments Specified by the Borrower. Except as otherwise
specified herein, so long as no Event of Default has occurred and is continuing,
all payments shall be applied as instructed by the Borrower if such instructions
are received by the Administrative Agent prior to or contemporaneously with
receipt of funds therefor.

 

36



--------------------------------------------------------------------------------

(e) Application of Payments Not Otherwise Specified. If the Administrative Agent
receives funds for application to the Advances or any Letter of Credit
Obligations or other Obligations of the Borrower under the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility or the Obligations to which, or the manner in which, such funds are to
be applied, the Administrative Agent may elect to distribute such funds first,
to the L/C Banks ratably in payment of the principal of and interest on any
outstanding L/C Advances, second, to the payment of the outstanding Swing Line
Advances and interest thereon, third, to each Lender ratably in accordance with
such Lender’s proportionate share of all Advances (other than Swing Line
Advances) then outstanding, in repayment or prepayment of such of the
outstanding Advances (other than Swing Line Advances), and for application to
such principal installments, as the Administrative Agent may direct, and
thereafter ratably to the Lenders in repayment or prepayment of any other
Obligations of the Borrower then outstanding under the Loan Documents as the
Administrative Agent shall direct, provided that if an Event of Default has
occurred and is continuing and the Revolving Commitments of the Lenders and the
Swing Line Commitments of the Swing Line Lender have been terminated in full,
the Administrative Agent shall distribute any payments and any proceeds of any
collection, sale or other realization or liquidation of any Collateral first, to
the payment of all costs and expenses of the Administrative Agent under the Loan
Documents, second, to the L/C Banks ratably in payment of the principal of and
interest on any outstanding L/C Advances, third, to the payment of the
outstanding Swing Line Advances and interest thereon, and fourth, to each Lender
ratably in accordance with such Lender’s proportionate share of the principal
amount of all Advances (other than Swing Line Advances) and Letter of Credit
Obligations then outstanding, in payment or prepayment of such Obligations owed
to such Lender under the Loan Documents, and for application to such principal
installments (if applicable) as the Administrative Agent shall direct.

 

(f) Payments on Business Days. Whenever any payment hereunder or under any other
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest
and commitment and other fees; provided, however, if such extension would cause
payment of interest on or principal of any Eurodollar Rate Advance to be made in
the next following month, such payment shall be made on the immediately
preceding Business Day.

 

(g) Payments From Borrower’s Accounts. The Borrower hereby authorizes each
Lender Party and each of its Affiliates, if and to the extent payment owed to
such Lender Party is not made when due hereunder or, in the case of a Lender
Party, under the Notes held by such Lender Party, to charge from time to time,
to the fullest extent permitted by law but subject to Sections 2.11 and 9.05,
against any or all of the Borrower’s accounts with such Lender Party or such
Affiliate any amount so due.

 

Section 2.10 Taxes.

 

(a) Withholding Taxes. Any and all payments by the Borrower hereunder or under
the Notes or any other Loan Document shall be made, in accordance with Section
2.09, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto

 

37



--------------------------------------------------------------------------------

(“Taxes”), except to the extent required by applicable law. If the Borrower
shall be required by applicable law to deduct or withhold any Tax (other than an
Excluded Tax) from or in respect of any sum payable by the Borrower or under
this Agreement, the Notes or any other Loan Documents to any Lender Party or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions or withholdings (including
deductions or withholdings applicable to the additional sum payable pursuant to
this clause (i)) such Lender Party or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings, and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law. The Taxes for which the Borrower is required to
make additional payments pursuant to this Section 2.10(a) are called herein
“Indemnified Taxes”.

 

(b) Other Taxes. In addition, the Borrower shall pay any present or future
stamp, documentary, excise, property or similar taxes, charges or levies (other
than Excluded Taxes) that arise from any payment made hereunder or under the
Notes or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Indemnified Taxes”).

 

(c) Excluded Taxes. For the purposes of this Section 2.10, “Excluded Taxes”
means, with respect to any Lender Party, the Administrative Agent and any other
Person entitled to receive a payment to be made by or on account of any
obligation of the Borrower hereunder or under the Notes (each of which is called
herein a “Tax Indemnitee”), (i) any Taxes which are imposed on or with respect
to, or measured by, the net income of such Tax Indemnitee and which are imposed
by the United States of America, or by any government or other taxation
authority in the jurisdiction under the laws of which such Tax Indemnitee is
organized or in which its principal office is located or, in the case of any
Lender Party, in which any of its Applicable Lending Offices is located or, in
the case of the Administrative Agent, in which it has an office location at
which it performs its duties as Administrative Agent, (ii) in the case of any
Lender Party or Administrative Agent that is organized under the laws of a
jurisdiction outside the United States of America, any withholding tax that (A)
is in effect and applies to amounts payable by the Borrower under this
Agreement, the Notes or any other Loan Document to or for the benefit of such
Lender Party at the time such Lender Party becomes a party to this Agreement (or
designates a new Applicable Lending Office) except, in the case of any Lender
Party that becomes a party to this Agreement or designates a new Applicable
Lending Office after the Original Closing Date, to the extent that such Lender
Party is entitled at the time it designates a new Applicable Lending Office, or
to the extent that such Lender Party’s assignor was entitled at the time such
Lender Party becomes a party to this Agreement, as the case may be, to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.10(a), or (B) is attributable to such Lender Party’s
failure to comply with Section 2.10(f) or such Administrative Agent’s failure to
comply with Section 2.10(f) or 9.07(d), other than by reason of not being
eligible for any exception from, or reduced rate of, withholding upon completion
of the Internal Revenue Service Form at the time required, (iii) any Tax that is
imposed in connection with any sale, assignment, transfer or other disposition
by any Tax Indemnitee of all or any part of its interest in this Agreement, the
Notes or any other Loan Documents other than during the continuance of an Event
of Default, and (iv) any Tax imposed by any government or other taxation
authority in any jurisdiction to the extent such Tax is

 

38



--------------------------------------------------------------------------------

attributable to a connection between such jurisdiction and such Tax Indemnitee
other than a connection arising from the transactions contemplated by this
Agreement and the other Loan Documents.

 

(d) Indemnification. The Borrower shall indemnify each Lender Party and the
Administrative Agent for the full amount of Indemnified Taxes and Other
Indemnified Taxes, and for the full amount of taxes imposed by any jurisdiction
on amounts payable under this Section 2.10, paid by such Lender Party or the
Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender Party or the Administrative Agent (as the case may be) makes written
demand therefor, provided that such written demand includes a description in
reasonable detail of the Indemnified Tax or Other Indemnified Tax for which
indemnification is being demanded and the calculation in reasonable detail of
the amount of such indemnity. So long as no Default shall have occurred and be
continuing, and the Administrative Agent or Lender Party shall have determined
that no adverse tax consequences could reasonably be expected to result
therefrom, at the request and expense of the Borrower and after receipt of an
opinion from recognized counsel (reasonably satisfactory to the Administrative
Agent or the applicable Lender Party, as the case may be) stating that there is
a substantial basis to contest the imposition or assertion of an Indemnified Tax
or Other Indemnified Tax or Tax for which the Borrower is or would be required
to indemnify the Administrative Agent or applicable Lender Party pursuant to
Section 2.08 (a “Tax Opinion”), the Administrative Agent or such Lender Party,
as applicable, shall contest the imposition or assertion of such Indemnified Tax
or Other Indemnified Tax or Tax in good faith in accordance with applicable law;
provided, that such imposition or assertion of an Indemnified Tax or Other
Indemnified Tax or Tax exceeds $100,000. The Borrower hereby agrees to reimburse
the Administrative Agent or such Lender Party for all costs of such contest upon
demand. The Administrative Agent or such Lender Party, as applicable, shall have
responsibility for the conduct of any contest conducted pursuant to this Section
2.10(d).

 

(e) Evidence of Payment. Within 30 days after the date of any payment by the
Borrower of an Indemnified Tax pursuant to Section 2.10(a) or any Other
Indemnified Tax pursuant to Section 2.10(b), the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
receipt of payment thereof or a certified copy of such receipt or, if the
relevant taxation authority does not provide a receipt for such payment, such
evidence of such payment as may be reasonably obtainable by the Borrower and
reasonably satisfactory to the Administrative Agent. In the case of any payment
hereunder or under the Notes by the Borrower through an account or branch
outside the United States or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Taxes are payable in
respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Indemnified Taxes. Notwithstanding such opinion, if any Lender Party or the
Administrative Agent receives notice from the relevant taxing authority that any
Indemnified Tax is due with respect to such payment, the Borrower shall
indemnify such Lender Party or the Administrative Agent, as the case may be, to
the extent required by Section 2.10(d). For purposes of this subsection (e) and
subsection (f), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

39



--------------------------------------------------------------------------------

(f) Foreign Lenders and L/C Banks. Each Lender Party organized under the laws of
a jurisdiction outside the United States shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender, and
on the date of the Assignment and Acceptance pursuant to which it became a
Lender Party in the case of each other Lender Party, and from time to time
thereafter upon the reasonable request in writing by the Borrower or the
Administrative Agent (but only so long thereafter as such Lender Party remains
lawfully able to do so), provide the Administrative Agent and the Borrower with
a properly completed and signed Internal Revenue Service Form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender Party is exempt from or is entitled to a
reduced rate of United States withholding tax on payments under this Agreement
or the Notes. If the form provided by a Lender Party at the time such Lender
Party first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered an Excluded Tax unless and until such Lender Party provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered an Excluded Tax for periods
governed by such form; provided, however, that if, at the date of the Assignment
and Acceptance pursuant to which a Lender Party assignee becomes a party to this
Agreement, the Lender Party assignor was entitled to indemnity payments under
Section 2.10(a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Indemnified Taxes
shall include (in addition to withholding taxes, other than Excluded Taxes, that
may be imposed in the future or other amounts otherwise included in Indemnified
Taxes) United States withholding tax, if any, applicable with respect to the
Lender Party assignee on such date. If any form or document referred to in this
Section 2.10(f) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender Party
reasonably considers to be confidential, the Lender Party shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information.

 

The Administrative Agent, and any successor Administrative Agent, that is
organized under the laws of a jurisdiction outside the United States shall, on
or prior to the date it becomes a party to this Agreement, and from time to time
thereafter upon the reasonable request in writing by the Borrower, provide the
Borrower with a properly completed and signed Internal Revenue Service Form
W-8IMY (including all required attachments and supplements).

 

(g) Mitigation of Withholding Taxes. Any Lender Party claiming any additional
amounts payable pursuant to this Section 2.10 shall use commercially reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Eurodollar Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender Party, be otherwise disadvantageous to such
Lender Party.

 

If the Borrower is required by applicable law to withhold any Indemnified Tax
with respect to any amount payable to or for the benefit of any Lender Party
pursuant to this Agreement or the Notes, the Borrower may, at any time upon at
least ten (10) Business Days prior written notice to the Administrative Agent,
arrange to have any other Lender or any

 

40



--------------------------------------------------------------------------------

Eligible Assignee purchase from the affected Lender in accordance with Section
9.07 all of its Notes and/or Revolving Commitments for an amount equal to the
aggregate outstanding principal amount thereof plus interest thereon accrued to
(but not including) the date of purchase.

 

(h) Refunds. If, in the case of any Indemnified Tax, Other Indemnified Tax, or
Tax in respect of which the Borrower has paid an indemnity to or for the account
of any Tax Indemnitee pursuant to this Section 2.10 or Section 2.08, as the case
may be, the Tax Indemnitee has received a refund of such Indemnified Tax, Other
Indemnified Tax or Tax pursuant to Section 2.08, then the Tax Indemnitee shall
remit to the Borrower the portion of such refund (net of any expenses incurred
in connection therewith) that is attributable to the payment of such Indemnified
Tax, Other Indemnified Tax, or Tax as determined in the sole discretion of the
Tax Indemnitee which determination shall be final, provided that if an Event of
Default shall have occurred the Tax Indemnitee shall cease to have any
obligation under this Section 2.10(h).

 

Section 2.11 Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time) of payments on account of the Obligations due and payable to all
Lender Parties hereunder and under the Notes at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time obtained by all the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such other Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.11 may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest as fully as if such Lender Party were the direct creditor
of the Borrower in the amount of such interest or participating interest.

 

41



--------------------------------------------------------------------------------

Section 2.12 Use of Proceeds. The proceeds of the Advances and drawings under
the Letters of Credit shall be available (and the Borrower agrees that it shall
use such proceeds): (a) to repay in full all amounts outstanding under the
Existing Credit Agreement, (b) to pay transaction fees and expenses, (c) to
repay amounts outstanding under the Synthetic Lease Documents and (d) to provide
working capital for the Borrower and its Subsidiaries and, subject to the
provisions of this Agreement and the other Loan Documents, for other general
corporate purposes of the Borrower and its Subsidiaries. No portion of the
proceeds of any borrowing under this Agreement shall be used by the Borrower or
any of its Subsidiaries in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation U, Regulation T or Regulation
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board or to violate the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, in each case as in effect
on the date or dates of such borrowing and such use of proceeds.

 

Section 2.13 Evidence of Debt.

 

(a) Maintenance of Accounts by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

 

(b) Maintenance of Accounts by Agent. The Register maintained by the
Administrative Agent pursuant to Section 9.07(c) shall include a control
account, and a subsidiary account for each Lender Party, in which accounts
(taken together) shall be recorded (i) the date and amount of each Borrowing
made hereunder, the Interest Type of the Advances comprising such Borrowing and
any Interest Period applicable thereto, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender Party’s share
thereof. The entries made in the Register shall be conclusive and binding for
all purposes, absent manifest error.

 

Section 2.14 Conversion of Advances.

 

(a) Optional. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 9:00 a.m. (Los Angeles, California time) on
the third Business Day prior to the date of the proposed Conversion, Convert all
or any portion of the Advances of one Interest Type comprising the same
Borrowing into Advances of the other Interest Type; provided, however, that (i)
any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
(ii) any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
in an amount not less than $3,000,000 and integral multiples of $1,000,000
thereafter, (iii) no Conversion of any Advances shall result in more separate
Borrowings than

 

42



--------------------------------------------------------------------------------

permitted under Section 2.06(b) and (iv) each Conversion of Advances comprising
part of the same Borrowing under the Revolving Facility shall be made ratably
among the Lenders in accordance with their Commitments under the Revolving
Facility. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower and shall be subject
to Section 9.04(c).

 

(b) Mandatory. On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $3,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

ARTICLE III

 

AMOUNTS AND TERMS OF LETTERS OF CREDIT

 

Section 3.01 The Letter of Credit Subfacility. The Borrower may request that the
L/C Bank Issue Letters of Credit for the account of the Borrower from time to
time on any Business Day during the period after the Closing Date until the
Commitment Termination Date (a) in an aggregate Available Amount for all Letters
of Credit not to exceed at any time Fifteen Million Dollars ($15,000,000) (the
“Letter of Credit Subfacility”), and (b) in an Available Amount for each such
Letter of Credit not to exceed the Unused Revolving Commitments of the Lenders
on such Business Day. All Letters of Credit outstanding under and as defined in
the Existing Credit Agreement shall be deemed to be Letters of Credit Issued
hereunder. The L/C Bank shall not be obligated to issue a Letter of Credit if
such Issuance would cause the sum of the Revolving Advances, the Swing Line
Advances and the Letter of Credit Obligations then outstanding to exceed the
Revolving Commitments of the Lenders. No Letter of Credit shall (i) have a face
amount of less than $500,000, or (ii) have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of five (5) Business Days before the Commitment Termination Date and one
year after the date of issuance thereof; provided, however, any Letter of Credit
may by its terms be renewable on terms satisfactory to the L/C Bank, but shall
not have an expiration date later than five Business Days before the Commitment
Termination Date unless the Borrower and the applicable L/C Bank enter into an
agreement satisfactory to such L/C Bank in its sole discretion with respect to
the acceleration and replacement of such Letter of Credit, which agreement may
require the Borrower to cash collateralize such Letter of Credit or enter into
such other collateral arrangements as determined by the L/C Bank in its sole
discretion. Within the limits of the Letter of Credit Subfacility, and subject
to the limits referred to above, the Borrower may request the Issuance of one or
more Letters of Credit under this Section 3.01, repay amounts due resulting from
L/C Advances thereunder pursuant to Section 3.03, and request the Issuance of
one or more additional Letters of Credit under this Section 3.01.

 

Section 3.02 Issuance of Letters of Credit.

 

(a) Notice of Issuance. Each Letter of Credit shall be Issued pursuant to a
Notice of Issuance, which must be received by the Administrative Agent and the

 

43



--------------------------------------------------------------------------------

L/C Bank not later than 9:00 a.m. (Los Angeles, California time) on the third
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or such shorter period as may be acceptable to the applicable L/C Bank). Each
such Notice of Issuance shall specify the requested (i) date of such Issuance
(which shall be a Business Day), (ii) Available Amount of such Letter of Credit,
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit, and (v) form of such Letter of Credit, and
shall be accompanied by such customary application and agreement for letter of
credit of the L/C Bank (a “Letter of Credit Agreement”) as the L/C Bank may
specify to the Borrower for use in connection with such requested Letter of
Credit.

 

(b) Conditions to Issuance. If (i) the requested form of such Letter of Credit
is acceptable to the Administrative Agent and the L/C Bank in the reasonable
discretion of each, and (ii) such L/C Bank has not received notice from the
Administrative Agent or the Required Lenders that the Issuance of such Letter of
Credit is not authorized because such Issuance would not comply with the
requirements of clause (a) or (b) of Section 3.01 or one or more of the
conditions set forth in Section 4.02 has not been satisfied, then such L/C Bank
will, upon fulfillment of the applicable conditions set forth in Section 4.02
(which fulfillment such L/C Bank may assume in the absence of actual knowledge,
or notice received from the Borrower, the Administrative Agent or the Required
Lenders, to the contrary) and subject to the provisions of this Article III,
make such Letter of Credit available to the Borrower at the Administrative
Agent’s office referred to in Section 9.02 or as otherwise agreed upon with the
Borrower in connection with such Issuance. In the event and to the extent that
the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

 

Section 3.03 Drawing and Reimbursement. The Borrower agrees to reimburse the L/C
Bank under each Letter of Credit, within one Business Day after it has notice of
any L/C Advance by such L/C Bank thereunder, for the principal amount of such
L/C Advance, and shall pay to such L/C Bank, on demand, interest on the
unreimbursed principal of such L/C Advance at a rate per annum equal to (a) from
the date of such L/C Advance to the first Business Day after notice thereof has
been given to the Borrower, the rate applicable to Base Rate Advances in effect
from time to time, and (b) from and after such first Business Day, the Default
Rate. If the Borrower shall fail to so reimburse the L/C Bank within one
Business Day after the Borrower receives notice that any such L/C Advance has
been made, then upon demand by the L/C Bank, and whether or not a Default has
occurred and is continuing or any conditions set forth in Section 4.02 are
satisfied, each Lender shall purchase from such L/C Bank, and such L/C Bank
shall sell and assign to each Lender, such Lender’s Pro Rata Share of such
outstanding L/C Advance as of the date of such purchase, by making available for
the account of such L/C Bank, by deposit to the Administrative Agent’s Account,
in same day funds, an amount equal to the portion of the outstanding principal
amount of such L/C Advance to be purchased by such Lender. Each Lender agrees to
purchase its Pro Rata Share of an outstanding L/C Advance on (A) the Business
Day on which demand therefor is made by the L/C Bank which made such L/C
Advance, provided notice of such demand is given not later than 12:00 noon (Los
Angeles, California time) on such Business Day, or (B) the first Business Day
next succeeding such demand if notice of such demand is given after such time.
Upon any such assignment by an L/C Bank to any Lender of a portion of an L/C
Advance, such L/C Bank represents and warrants to such Lender that such L/C Bank
is the legal and beneficial owner of such interest being assigned by it, but
makes no other representation or warranty and assumes no responsibility with
respect to such L/C Advance, the Loan Documents or any Loan Party.

 

44



--------------------------------------------------------------------------------

Section 3.04 Obligations Absolute. The Obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by any L/C Bank of any draft or the
reimbursement by the Borrower thereof):

 

(a) any lack of validity or enforceability of this Agreement, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being
collectively referred to herein as the “L/C Related Documents”);

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(c) the existence of any claim, set-off, defense or other right that the
Borrower or any of its Subsidiaries may have at any time against any beneficiary
or any transferee of a Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), any L/C Bank or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(d) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(e) payment by any L/C Bank under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit, or payment by the L/C Bank under a Letter of Credit in any other
circumstances in which conditions to payment are not met;

 

(f) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

 

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a Guarantor or any other guarantor.

 

45



--------------------------------------------------------------------------------

Section 3.05 Letter of Credit Compensation.

 

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender, a letter of credit fee with respect to each Letter of Credit, in an
amount equal to a rate per annum equal to the Applicable Margin for Eurodollar
Rate Advances in effect from time to time on such Lender’s Pro Rata Share of the
average daily Available Amount of such Letter of Credit outstanding from time to
time. The letter of credit fees payable under this Section 3.05(a) shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing December 31, 2004, and on the Commitment
Termination Date. For purposes of computing any fees under this Section 3.05(a),
the determination of the maximum amount available to be drawn under a Letter of
Credit at any time shall assume strict compliance with all conditions for
drawing. Any fees paid pursuant to this Section 3.05(a) are nonrefundable.

 

(b) The Borrower shall pay to each L/C Bank, for its own account and on demand,
such other commissions, issuance fees, fronting fees, transfer fees and other
fees, charges and expenses in connection with the Issuance, amendment, transfer,
cancellation or administration of each Letter of Credit as the Borrower and such
L/C Bank shall agree.

 

Section 3.06 Use of Letters of Credit. Any Letters of Credit Issued hereunder
shall be used solely to support Obligations of the Borrower and its Subsidiaries
not prohibited hereunder.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

Section 4.01 Conditions Precedent to Initial Borrowing. The obligation of each
Lender Party to make an Advance and the obligation of an L/C Bank to Issue a
Letter of Credit on the occasion of the initial Borrowing is subject to the
following conditions precedent:

 

(a) The Lender Parties shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party, including the terms and conditions of the
charter, bylaws and each class of Equity Interests of each Loan Party and of
each agreement or instrument relating to such structure or capitalization.

 

(b) (i) The Required Lenders under the Existing Credit Agreement shall have
consented to the addition of a revolving credit facility to the Existing Credit
Agreement, the proceeds of which shall be used to repay all Advances under and
as defined in the Existing Credit Agreement and (ii) the Administrative Agent
(A) shall be satisfied, and shall have received satisfactory evidence, that any
outstanding notes under the Existing Credit Agreement held by any lender
thereunder who is not a Lender under this Agreement shall be prepaid, redeemed
or defeased in full or otherwise satisfied and extinguished contemporaneously
with the initial Borrowing and (B) shall be satisfied in all respects with the
Existing Debt and all terms and conditions of any Existing Debt Agreement;

 

46



--------------------------------------------------------------------------------

(c) Since December 28, 2003 nothing shall have occurred (and the Lenders shall
have become aware of no facts or conditions not previously known) which the
Lenders shall determine could reasonably be expected to have a Material Adverse
Effect.

 

(d) There shall exist no action, suit, investigation, litigation or proceeding
pending or threatened before any court, governmental agency or arbitrator
affecting any Loan Party or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Agreement, any Note, any other Loan
Document or the consummation of the transactions contemplated hereby.

 

(e) The Borrower shall have paid all accrued costs, fees and expenses of, or
other compensation payable to, the Administrative Agent, the Syndication Agent,
the Lead Arranger and the Lender Parties (including the accrued fees and
expenses of counsel to the Administrative Agent, the Syndication Agent and the
Lead Arranger).

 

(f) The Synthetic Lease Documents shall be in full force and effect, and no
consent shall be required thereunder in connection with the execution and
delivery of this Agreement.

 

(g) The Administrative Agent shall have received, and shall be satisfied in all
respects with, (i) if not readily available from public sources on the internet,
the Consolidated financial statements of the Borrower and its Subsidiaries for
the Fiscal Years ended December 30, 2001, December 29, 2002 and December 28,
2003, including balance sheets and income and cash flow statements audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP and (ii) the unaudited interim Consolidated financial
statements of the Borrower and its Subsidiaries for each fiscal quarter ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are
available.

 

(h) The Administrative Agent shall have received on or before the day of the
initial Borrowing the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender Party:

 

(i) Fully executed counterparts of this Agreement.

 

(ii) The Notes to the order of each Lender, as appropriate.

 

(iii) Certified copies of the resolutions of the Board of Directors of the
Borrower and each other Loan Party approving this Agreement, the Notes, and each
other Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes, and each other Loan Document.

 

(iv) With respect to each Loan Party, a copy of a certificate of the Secretary
of State of the State of such Loan Party’s organization, dated

 

47



--------------------------------------------------------------------------------

reasonably near the date of the initial Borrowing, listing the charter of such
Loan Party and each amendment thereto on file in such office and certifying (A)
as to a true and correct copy of the charter of such Loan Party and each
amendment thereto on file in such Secretary’s office, and (B) that (1) such
amendments are the only amendments to such Loan Party’s charter on file in such
office, (2) such Loan Party has paid all franchise taxes to the date of such
certificate, and (3) such Loan Party is duly incorporated and in good standing
or presently subsisting under the laws of the State of such Loan Party’s
organization.

 

(v) With respect to each Loan Party, a copy of a certificate of the Secretary of
State of each jurisdiction in which such Loan Party is qualified to do business,
as listed on Schedule 4.01(h)(v), dated reasonably near the date of the initial
Borrowing, stating that such Loan Party is duly qualified and in good standing
as a foreign corporation in such State and has filed all annual reports required
to be filed to the date of such certificate.

 

(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the date of the initial Borrowing (the statements made in which
certificate shall be true on and as of the date of the initial Borrowing),
certifying as to (A) the absence of any amendments to the charter of such Loan
Party since the date of the Secretary of State’s certificate referred to in
Section 4.01(h)(iv), (B) a true and correct copy of the bylaws of such Loan
Party as in effect on the date of the initial Borrowing, (C) the due
incorporation and good standing of such Loan Party as a corporation organized
under the laws of the State of its jurisdiction of incorporation, and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
(D) the truth of the representations and warranties contained in the Loan
Documents as though made on and as of the date of the initial Borrowing and (E)
the absence of any event occurring and continuing, or resulting from the initial
Borrowing, that constitutes a Default.

 

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement, the Notes, and each other Loan Document
to which they are or are to be parties and the other documents to be delivered
hereunder and thereunder.

 

(viii) A reaffirmation agreement in substantially the form of Exhibit E-4 (as
amended from time to time in accordance with its terms, the “Reaffirmation
Agreement”), duly executed by each Loan Party, together with:

 

(A) certificates representing any Pledged Shares (as defined in the Pledge
Agreement) not previously delivered to the Collateral Agent (as defined in the
Pledge Agreement), accompanied by undated stock powers executed in blank, and
any instruments evidencing the Pledged Debt (as defined in the Security
Agreement) not previously delivered to the Administrative Agent, endorsed in
blank,

 

48



--------------------------------------------------------------------------------

(B) duly executed financing statements in appropriate form for filing under the
Uniform Commercial Code in all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect, maintain and protect the Liens
created by the Security Agreement, the Pledge Agreement and the Subordinate
Security Agreement covering the Collateral described in the Security Agreement,
the Pledge Agreement and the Subordinate Security Agreement and completed
requests for information dated on or before the date of the initial Borrowing
listing all effective financing statements filed in such jurisdictions that name
any Subsidiary of the Borrower (other than any Foreign Subsidiary) as debtor,
together with copies of such other financing statements,

 

(C) evidence of the insurance required by the terms of the Security Agreement
and the Subordinate Security Agreement (subject to such exceptions as may be
acceptable to the Administrative Agent), and

 

(D) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect, maintain and protect the Liens
created under the Security Agreement, the Pledge Agreement, the Subordinate
Security Agreement or covering any Collateral, or the priority thereof, has been
taken.

 

(ix) Trust Deed Modifications with respect to the Trust Deeds, duly executed by
the applicable Loan Party in appropriate form for filing in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
in order to maintain a valid and subsisting Lien subject only to Permitted Liens
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties, together with:

 

(A) Trust Deed modification endorsements to the Trust Deed Policies issued by
Chicago Title Insurance Company in form and substance and in amounts acceptable
to the Administrative Agent,

 

(B) evidence of the insurance required by the terms of each Trust Deed (subject
to such exceptions as may be acceptable to the Administrative Agent), and

 

(C) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to maintain valid first and subsisting Liens on
the property described in the Trust Deeds has been taken.

 

(x) Intentionally omitted.

 

(xi) Such financial, business and other information regarding the Borrower and
its Subsidiaries as the Lender Parties shall have requested, including, without
limitation, information as to possible contingent liabilities, tax matters,
environmental matters, obligations under ERISA and Employee Benefit Plans,
collective

 

49



--------------------------------------------------------------------------------

bargaining agreements and other arrangements with employees, and forecasts
prepared by management of the Borrower, in form and substance satisfactory to
the Lender Parties, of balance sheets, income statements and cash flow
statements on an annual basis for each year until the Commitment Termination
Date.

 

(xii) A certificate, in the form of Exhibit I hereto, attesting to the Solvency
of each Loan Party before and after giving effect to the transactions
contemplated hereby, from the Borrower’s chief financial officer.

 

(xiii) Favorable opinions of (i) Holland & Knight LLP, special California
counsel for the Borrower and the other Loan Parties, in substantially the form
of Exhibit J-1 hereto and (ii) Donald G. Alvarado, general counsel of the
Borrower, in substantially the form of Exhibit J-2 hereto and, in each case, as
to such other matters as any Lender Party through the Agent may reasonably
request.

 

(xiv) Intentionally omitted.

 

(xv) Trust Deed Modifications with respect to the Second Trust Deeds, duly
executed by the Borrower or the Owner Trustee, as applicable, in appropriate
form for filing in all filing or recording offices that the Administrative Agent
may deem necessary or desirable in order to maintain a valid and subsisting Lien
subject only to Permitted Liens on the property described therein in favor of
the Administrative Agent for the benefit of the Secured Parties, together with:

 

(A) trust deed modification endorsements to the Second Trust Deed Title Policies
issued by Chicago Title Insurance Company in form and substance and in amounts
acceptable to the Administrative Agent,

 

(B) evidence of the insurance required by the terms of each Second Trust Deed
(subject to such exceptions as may be acceptable to the Administrative Agent),
and

 

(C) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to maintain valid second and subsisting Liens on
the property described in the Second Trust Deeds has been taken.

 

(xvi) Intentionally omitted.

 

(xvii) Intentionally omitted.

 

(xviii) Intentionally omitted.

 

(xix) Evidence of insurance naming the Administrative Agent as additional
insured and/or loss payee with such responsible and reputable insurance
companies or associations, and in such amounts and covering such risks, as is
reasonably satisfactory to the Initial Lenders.

 

(xx) A Notice of Borrowing, Notice of Swing Line Borrowing or Notice of
Issuance, as applicable, relating to the initial Borrowing.

 

50



--------------------------------------------------------------------------------

Section 4.02 Conditions Precedent to Each Borrowing and Issuance. The obligation
of each Lender to make an Advance and the obligation of an L/C Bank to Issue a
Letter of Credit (including the initial issuance), and the right of the Borrower
to request a Swing Line Borrowing, shall be subject to the further conditions
precedent that on the date of such Borrowing or Issuance:

 

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing or Notice of
Issuance and the acceptance by the Borrower of the proceeds of such Borrowing or
of such Letter of Credit shall constitute a representation and warranty by the
Borrower that both on the date of such notice and on the date of such Borrowing
or Issuance such statements are true):

 

(i) the representations and warranties contained in each Loan Document are
correct on and as of the date of such Borrowing or issuance, before and after
giving effect to such Borrowing or Issuance and to the application of the
proceeds therefrom, as though made on and as of such date (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date of such Borrowing or Issuance, in which case such
representations and warranties shall have been true and correct as of such other
date), and

 

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or Issuance or from the application of the proceeds therefrom; and

 

(b) the Administrative Agent shall have received a Notice of Borrowing, Notice
of Swing Line Borrowing or Notice of Issuance, and such other approvals,
opinions or documents as any Lender or such L/C Bank through the Administrative
Agent may reasonably request.

 

Section 4.03 Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender Party has
reviewed all documents which it has deemed reasonable to review and shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lender Parties unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender Party prior to the initial
Borrowing specifying its objection thereto and such Lender Party shall not have
made available to the Administrative Agent such Lender Party’s ratable portion
of such Borrowing.

 

51



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) Incorporation, Qualification, Corporate Power and Authority. Each Loan Party
(i) is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, (ii) is duly qualified and in
good standing as a foreign corporation in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed except where the failure to so qualify or be licensed
would not be likely to have a Material Adverse Effect and (iii) has all
requisite corporate power and authority (including all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted. All of
the outstanding Equity Interests in the Borrower have been validly issued and
are fully paid and non-assessable.

 

(b) Capital Stock. Set forth on Schedule 5.01(b) hereto is a complete and
accurate list of all Subsidiaries of the Borrower and each Loan Party, showing
(as to each such Subsidiary) as of the date hereof, the jurisdiction of its
incorporation, the number of shares of each class of its Equity Interests
authorized and the number outstanding, the percentage of each such class of its
Equity Interests owned (directly or indirectly) by the Borrower or such Loan
Party and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights. All of the outstanding
Equity Interests of all of such Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by the Borrower or such Loan Party or one
or more of its Subsidiaries free and clear of all Liens, except those created by
the Collateral Documents. Each such Subsidiary (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
likely to have a Material Adverse Effect and (iii) has all requisite corporate
power and authority (including all governmental licenses, permits and other
approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

(c) Authorization; No Conflict or Violation; Compliance with Laws. The
execution, delivery and performance by each Loan Party of this Agreement, the
Notes, and each other Loan Document to which it is or is to be a party, and the
consummation of the other transactions contemplated hereby and thereby, are
within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s charter
or by-laws, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties or (iv) except
for the Liens created by the Collateral Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries. No Loan Party or any of its
Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which could have a Material Adverse
Effect.

 

52



--------------------------------------------------------------------------------

(d) Approvals and Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of this Agreement, the
Notes, or any other Loan Document to which it is or is to be a party, or for the
consummation of the other transactions contemplated hereby and thereby, (ii) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created by the
Collateral Documents (including the first priority nature thereof, except to the
extent provided in the Intercreditor Agreement (Leased Property)) or (iv) the
exercise by the Administrative Agent or any Lender Party of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions,
notices, consents and filings listed on Schedule 5.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect.

 

(e) Enforceability. This Agreement has been, and each of the Notes, and each
other Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each of the Notes,
and each other Loan Document when delivered hereunder will be, the legal, valid
and binding obligation of each Loan Party thereto, enforceable against such Loan
Party in accordance with its terms.

 

(f) Financial Statements.

 

(i) The Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at December 28, 2003, and the related Consolidated and
consolidating statements of income and cash flows of the Borrower and its
Subsidiaries for the Fiscal Year then ended, accompanied by an unqualified
opinion of Ernst & Young LLP, independent public accountants, and the
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at June 13, 2004, and the related Consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for the
24 weeks then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender, fairly present,
subject, in the case of said balance sheets as at June 13, 2004 and said
statements of income and cash flows for the 24 weeks then ended, to year-end
audit adjustments, the Consolidated and consolidating financial condition of the
Borrower and its Subsidiaries as at such dates and the Consolidated and
consolidating results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with GAAP applied on a
consistent basis, and since December 28, 2003, there has been no Material
Adverse Change.

 

(ii) The Consolidated forecasted balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries delivered to the Lenders
pursuant to Section 4.01(h)(xi) and 6.03(l) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in the
light of conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial performance.

 

53



--------------------------------------------------------------------------------

(iii) Except as fully disclosed in the financial statements delivered pursuant
to Section 4.01(f), there were as of the date of the delivery of such financial
statements and as of the Closing Date no liabilities or obligations with respect
to the Borrowers or its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in aggregate, could reasonably be expected to have a Material
Adverse Effect, and no Loan Party knows of any basis for the assertion against
any Loan Party of any liability or obligation of any nature whatsoever that is
not fully disclosed in such financial statements which, either individually or
in the aggregate, could have a Material Adverse Effect.

 

(g) Disclosure. Neither the Offering Memorandum nor any other information,
exhibit or report furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.

 

(h) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party, including any Environmental Action, pending
or, to the knowledge of Borrower, threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any Note, or any other Loan Document or the
consummation of the transactions contemplated hereby or thereby. For purposes of
disclosure, the Loan Parties have disclosed the litigation set forth on Schedule
5.01(h).

 

(i) Use of Proceeds.

 

(i) No proceeds of any Advance will be used to acquire any equity security of a
class that is registered pursuant to Section 12 of the Securities Exchange Act
of 1934.

 

(ii) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

 

(iii) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis) subject to the provisions
of Section 6.02(a) or 6.02(e) or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender Party or any
Affiliate of any Lender Party relating to Debt will be Margin Stock.

 

54



--------------------------------------------------------------------------------

(j) Employee Benefit Plans.

 

(i) Set forth on Schedule 5.01(j) is a complete and accurate list of all Pension
Plans and Multiemployer Plans with respect to any employees of Borrower, any
Subsidiary of Borrower or any of their respective ERISA Affiliates.

 

(ii) Except as set forth on Schedule 5.01(j), the Borrower, each of its
Subsidiaries and each of their respective ERISA Affiliates are in compliance
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
under each Employee Benefit Plan.

 

(iii) The Borrower has received, with respect to each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code,
a favorable determination letter from the Internal Revenue Service indicating
that such Employee Benefit Plan is so qualified and nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status.

 

(iv) No liability to the PBGC (other than required premium payments), the
Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA (other than required contributions) has been or is
expected to be incurred by Borrower, any of its Subsidiaries or any of their
ERISA Affiliates.

 

(v) No ERISA Event has occurred or is reasonably expected to occur that (a)
would be reasonably expected to have a Material Adverse Effect, or (b) has
resulted in or could reasonably be expected to result in a material liability of
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates.

 

(vi) Except to the extent set forth on Schedule 5.01(j), no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates.

 

(vii) The present value of the aggregate accrued benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan)
did not exceed the aggregate current value of the assets of such Pension Plan.

 

(viii) As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of the
Borrower, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with the potential liability of the Borrower, its
Subsidiaries

 

55



--------------------------------------------------------------------------------

and their respective ERISA Affiliates for a complete withdrawal from all other
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, is zero.

 

(ix) The Borrower, each of its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 

(k) No Adverse Conditions. Neither the business nor the properties of any Loan
Party are affected by any fire, explosion, accident, strike, lockout, slowdown,
stoppage, unfair labor practice or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could have a Material Adverse Effect
and there has been no Material Adverse Change affecting the value of the
Collateral or the ability of the Borrower or any other Loan Party to perform its
obligations under the Loan Documents.

 

(l) Compliance with Environmental Laws.

 

(i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all respects with all Environmental Laws, all necessary
Environmental Permits have been obtained and are in effect for the operations
and properties of the Borrower and its Subsidiaries, the Borrower and its
Subsidiaries are in compliance in all respects with all such Environmental
Permits, and no circumstances exist that could (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties, (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law or
(C) reasonably be expected to prevent or interfere with the compliance by the
Loan Parties and their Subsidiaries with Environmental Laws in the future, in
each case except to the extent that any non-compliance, any failure to obtain
such Environmental Permits or the existence of such circumstances could not
reasonably be expected to have a Material Adverse Effect.

 

(ii) Except as set forth on Schedule 5.01(l)(ii), (A) as of the Closing Date,
none of the properties of any Loan Party or any of its Subsidiaries is listed
or, to the knowledge of the Borrower after due inquiry, proposed for listing on
the National Priorities List under CERCLA or on the Comprehensive Environmental
Response, Compensation and Liability Information System maintained by the
Environmental Protection Agency or any analogous state list of sites requiring
investigation or cleanup or, to the best of its knowledge and except as could
not reasonably be expected to have a Material Adverse Effect, is adjacent to any
such property, and except as disclosed in the environmental reports delivered to
the Administrative Agent prior to the Closing Date, no underground storage
tanks, as such term is defined in 42 U.S.C. § 6991, are located on any property
of any Loan Party or any of its Subsidiaries or, to the best of its knowledge
and except as could not reasonably be expected to have a Material Adverse

 

56



--------------------------------------------------------------------------------

Effect, on any adjoining property; and (B) after the Closing Date, except as
could not reasonably be expected to have a Material Adverse Effect, none of the
properties of any Loan Party or any of its Subsidiaries is listed or, to the
knowledge of the Borrower after due inquiry, proposed for listing on the
National Priorities List under CERCLA or on the Comprehensive Environmental
Response, Compensation and Liability Information System maintained by the
Environmental Protection Agency or any analogous state list of sites requiring
investigation or cleanup or is adjacent to any such property, and no underground
storage tanks, as such term is defined in 42 U.S.C. § 6991, are located on any
property of any Loan Party or any of its Subsidiaries or, to the best of its
knowledge, on any adjoining property.

 

(iii) (A) Except as could not reasonably be expected to have a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries has transported or
arranged for the transportation of any Hazardous Materials to any location that
is listed or, to the knowledge of the Borrower after due inquiry, proposed for
listing on the National Priorities List under CERCLA or on the Comprehensive
Environmental Response, Compensation and Liability Information System maintained
by the Environmental Protection Agency or any analogous state list, and (B)
except as could not reasonably be expected to have a Material Adverse Effect,
Hazardous Materials have not been generated, used, treated, handled, managed,
stored or disposed of on, or released or transported to or from, any property of
any Loan Party or any of its Subsidiaries or any adjoining property, except in
full compliance with all Environmental Laws and Environmental Permits.

 

(iv) As of the Closing Date, none of the Loan Parties has received any
communication (written or oral), whether from a governmental authority, citizens
group, employee or any other Person, that alleges that any Loan Party or any of
its Subsidiaries is not in compliance with any Environmental Laws in any manner
which could reasonably be expected to have a Material Adverse Effect.

 

(v) There is no Environmental Action pending or, to the knowledge of the
Borrower, threatened against any Loan Party or any of its Subsidiaries, or
against any Person for whom any Loan Party or any of its Subsidiaries has
retained or assumed environmental liability either contractually or by operation
of law that could reasonably be expected to have a Material Adverse Effect.

 

(vi) Except as could not reasonably be expected to have a Material Adverse
Effect, without in any way limiting the generality of the foregoing, (A) there
is no asbestos or lead-based materials contained in or forming part of any
building, building component, structure or office space owned or leased by any
Loan Party or any of its Subsidiaries, and (B) no polychlorinated biphenyls
(PCBs) or PCB-containing items are used or stored at any property owned or
leased by any Loan Party or any of its Subsidiaries in any manner or quantity.

 

(vii) The Borrower has conducted a diligent search of its records and has
provided to the Administrative Agent all assessments, reports, data, results of
investigations or audits, and other information that it discovered as a result
of such search regarding environmental matters pertaining to or the
environmental condition of any property owned, leased, operated or used by any
Loan Party or any of its Subsidiaries, or the compliance (or noncompliance) by
any Loan Party or any of its Subsidiaries with any Environmental Laws.

 

57



--------------------------------------------------------------------------------

(viii) No Loan Party, and none of their respective Subsidiaries, is required by
virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of any transactions contemplated hereby, (i) to
perform a site assessment for Hazardous Materials, (ii) to remove or remediate
Hazardous Materials, (iii) to give notice to or receive approval from any
governmental authority, or (iv) to record or deliver to any Person any
disclosure document or statement pertaining to environmental matters.

 

(m) No Burdensome Agreements. None of the Loan Parties or any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease,
license or other agreement or instrument or subject to any charter or corporate
restriction that could reasonably be expected to have a Material Adverse Effect.

 

(n) Tax Information.

 

(i) Each Loan Party has filed, has caused to be filed or has been included in
all material tax returns (Federal, state, local and foreign) required to be
filed and has paid all material taxes due, together with any applicable interest
and penalties.

 

(ii) Set forth on Schedule 5.01(n) is a complete and accurate list, as of the
date hereof, of each taxable year of each Loan Party for which United States
Federal income tax returns have been filed and for which the expiration of the
applicable statute of limitations for assessment or collection has not occurred
by reason of extension or otherwise (an “Open Year”).

 

(iii) No issues have been raised by the Internal Revenue Service in respect of
Open Years that, in the aggregate, could have a Material Adverse Effect.

 

(iv) No issues have been raised by any state, local or foreign taxing authority
with respect to tax periods for which the expiration of the applicable statute
of limitations for assessment or collection has not occurred by reason of
extension or otherwise that, in the aggregate, could have a Material Adverse
Effect.

 

(v) None of the Loan Parties has any liability under a tax sharing or similar
agreement, except pursuant to the Casino Tax Sharing Documents.

 

(o) No Investment Company. None of the Loan Parties is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended, or a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended. Neither the making of any Advances, nor
the Issuance of any Letters of Credit, nor the application of the

 

58



--------------------------------------------------------------------------------

proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of the Investment
Company Act of 1940, as amended or any rule, regulation or order of the
Securities and Exchange Commission thereunder or the Public Utility Holding
Company Act of 1935, as amended.

 

(p) Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

 

(q) Debt of the Borrower and its Subsidiaries.

 

(i) Set forth on Schedule 5.01(q)(i) hereto is a complete and accurate list of
all Debt which remains outstanding on the Closing Date (the “Existing Debt”),
showing as of the date hereof the obligor and the principal amount outstanding
thereunder and the maturity date thereof.

 

(ii) Set forth on Schedule 6.02(a) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries as
of the Closing Date (the “Existing Liens”), showing as of the date hereof the
lienholder thereof and the property or assets of such Loan Party or such
Subsidiary subject thereto.

 

(r) Real Property.

 

(i) Set forth on Schedule 5.01(r)(i) hereto is a complete and accurate list, as
of the date hereof, of all real property owned by any Loan Party or leased to
any Loan Party under a ground lease (collectively, the “Owned Real Property”),
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, record owner and net book value thereof. Each Loan Party
has good, marketable and insurable fee simple title to the property identified
on Schedule 5.01(r)(i) as owned and a leasehold interest in the property
identified on Schedule 5.10(r)(i) as subject to a ground lease, in each case
free and clear of all Liens, other than Liens created or permitted by the Loan
Documents. With respect to the Owned Real Property, (i) no Loan Party has
entered into any contract for construction on any such parcel that is still in
effect (other than contracts for (x) minor improvements which would not give
rise to any Lien (other than a Permitted Lien) on any Owned Real Property or (y)
maintenance), (ii) to the knowledge of the Loan Parties, the buildings and
improvements located on each such parcel are located within the boundary lines
of such parcel and are not in violation of applicable setback requirements,
local comprehensive plan provisions, zoning laws and ordinances, building code
requirements, permits, licenses or other forms of approval, regulation or
restrictions by any applicable governmental authority, except to the extent that
any such violation could not reasonably be expected to have a Material Adverse
Effect, and do not encroach on any easement which may burden the land, (iii) to
the knowledge of the Loan Parties, the land does not serve any adjoining
property for any purpose inconsistent with the use of the land, (iv) except as
may be shown on the preliminary title reports issued by Chicago Title Insurance
Company with respect to the Owned Real Property, no such parcel is located
within any flood plain or subject to any similar type restriction for which any
permits or licenses necessary to the use thereof

 

59



--------------------------------------------------------------------------------

have not been obtained, (v) except as may be shown on the preliminary title
reports issued by Chicago Title Insurance Company with respect to the Owned Real
Property, there are no outstanding options or rights of first refusal or similar
rights to purchase any such parcel or any portion thereof or interest therein;
and (vi) all facilities located on each such parcel are supplied with utilities
and other services necessary for their ownership, operation or use, all of which
services are adequate and in accordance with all applicable laws, ordinances,
rules and regulations. Chicago Title Insurance Company has provided the
Administrative Agent with (x) a preliminary title report with respect to each
Owned Real Property, and (y) a copy of each of the Schedule B exceptions listed
therein. Except as may be shown on the preliminary title reports provided by
Chicago Title Insurance Company, there are no proceedings, claims, disputes or
conditions affecting any of the Owned Real Property that might curtail or
interfere with the use, operation or ownership of such property. Neither the
whole nor any portion of the Owned Real Property nor any other assets of any
Loan Party is subject to any governmental decree or order to be sold or is being
condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefor, nor has any Loan Party received any
notice of any such proposed condemnation, expropriation or taking. Each Loan
Party has obtained all applicable permits required to use and operate all of the
Owned Real Property in the manner in which the Owned Real Property is currently
being used and operated.

 

(ii) Set forth on Schedule 5.01(r)(i) (with respect to ground leases) and on
Schedule 5.01(r)(ii) hereto is a complete and accurate list, as of the date
hereof, of all leases, subleases, assignment of leases and occupancy agreements
(together with all amendments, modifications, renewals or extensions of any
thereof) of real property under which any Loan Party is the lessee, sublessee or
occupant, showing as of the date hereof the street address, county or other
relevant jurisdiction and state. Each agreement referenced in this Section
5.01(r)(ii) is in full force and effect, and there are no existing defaults
under any such agreement by any Loan Party, or, to the knowledge of Borrower, by
any lessor thereunder, nor, to the knowledge of Borrower, has any event occurred
that (whether with or without notice, lapse of time or the happening or
occurrence of any other event) would constitute a default under any such
agreement. Each such agreement constitutes the legal, valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, and each such agreement is, to the knowledge of
Borrower, the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.

 

(s) Investments. Set forth on Schedule 5.01(s) hereto is a complete and accurate
list of all Investments held by any Loan Party, showing as of the date hereof
the amount and the obligor or issuer thereof.

 

(t) Intellectual Property. Set forth on Schedule 5.01(t) hereto is a complete
and accurate list of all patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof, of each Loan
Party, showing as of the date hereof the jurisdiction in which registered or
applied, the registration or application number, the date of registration or
filing and the expiration date. All registrations listed on Schedule 5.01(t) are
in full force and effect and are valid and enforceable and all applications and
registrations listed on Schedule 5.01(t) are standing in the name of the current
owner, which

 

60



--------------------------------------------------------------------------------

owner is a Loan Party. The conduct of business of the Loan Parties does not
infringe upon or violate any intellectual property rights of any third party in
any manner which could reasonably be expected to have a Material Adverse Effect.
Each Loan Party owns or has the valid right to use all patents, trademarks,
trade names, service marks, copyrights and trade secrets used in its business as
currently conducted.

 

(u) Other Agreements. Schedule 5.01(u) sets forth a complete and accurate list
as of the date hereof of (i) all joint venture and partnership agreements to
which the Borrower or any of its Subsidiaries is a party, and (ii) all covenants
not to compete restricting the Borrower or any of its Subsidiaries to which the
Borrower or any of its Subsidiaries is a party or by which the Borrower or any
of its Subsidiaries is bound.

 

(v) Intentionally Omitted.

 

(w) Trust Deeds. The execution and delivery of the Trust Deeds and the Trust
Deed Modifications by the Loan Parties, together with the recordation thereof in
the appropriate recording offices of the applicable jurisdictions, shall be
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a valid first priority Lien on all of the Owned Real Property,
free and clear of all other Liens other than Permitted Liens. Regardless of
whether the Synthetic Lease is re-characterized as a financing mechanism, the
execution and delivery of the Second Trust Deeds and the Trust Deed
Modifications with respect to the Second Trust Deeds modifications by the
Borrower and the Owner Trustee, respectively, together with the recordation
thereof in the appropriate recording offices of the applicable jurisdictions,
shall be effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, a valid second priority (but only to the extent
provided in the Intercreditor Agreement (Leased Property)) Lien on all of the
Synthetic Lease Properties, free and clear of all other Liens other than
Permitted Liens.

 

(x) First Priority Lien. All filings and other actions necessary or desirable to
perfect and protect the security interest in the Collateral created under the
Collateral Documents and reaffirmed under the Reaffirmation Agreement have been
duly made or taken, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral (other than the Synthetic Lease Properties, in which
the Administrative Agent, for the benefit of the Secured Parties, shall have a
second priority security interest, but only to the extent provided in the
Intercreditor Agreement (Leased Property)), securing the payment of the
Obligations under the Loan Documents, and all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents and the Synthetic Lease
Documents and the Landlord’s Lien Rights in respect of the property listed on
Schedule 5.01(r)(ii) located in the States of Washington, Oregon and Florida.

 

(y) Insurance. Schedule 5.01(y) sets forth a true and complete listing of all
insurance maintained by the Loan Parties as of the date hereof, and with the
amounts insured (and any deductibles) set forth therein. The amounts of such
insurance cover all risks as is commercially reasonable and prudent with respect
to the business and properties of the

 

61



--------------------------------------------------------------------------------

Borrower and its Subsidiaries and which is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

 

(z) Broker’s, Finder’s or Similar Fees. Except for fees payable by the Borrower
to the Administrative Agent, there are no brokerage commissions, finder’s fees
or similar fees or commissions payable by any Loan Party pursuant to any
agreement entered into by any Loan Party or of which any Loan Party is aware in
connection with the transactions contemplated hereby or any Loan Document.

 

ARTICLE VI

 

COVENANTS OF THE BORROWER

 

Section 6.01 Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, including, without limitation, compliance with ERISA and workers’
compensation laws.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon any of them
or upon their respective property and (ii) all material lawful claims that, if
unpaid, might by law become a Lien upon their respective property; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien (other than a Permitted
Lien) resulting therefrom attaches to its property.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons occupying its properties to
comply, in all material respects, with all Environmental Laws and Environmental
Permits applicable to their respective operations and properties; obtain and
renew, and cause each of its Subsidiaries to obtain and renew, all Environmental
Permits necessary for their respective operations and properties; and to the
extent required by applicable Environmental Laws and in accordance with the
requirements thereof, conduct, and cause each of its Subsidiaries to conduct,
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of their respective properties; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
diligently pursued, appropriate reserves are being maintained with respect to
such circumstances and the failure to take any such action could not reasonably
be expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is commercially
reasonable and prudent with respect to the business and properties of the
Borrower and its Subsidiaries and which is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates. Each such policy of insurance
shall (a) name the Administrative Agent for the benefit of the Secured Parties
as an additional insured thereunder as its interests may appear and (b) in the
case of each insurance policy pursuant to which proceeds are paid to the
Borrower or any other Loan Party, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Administrative Agent, that
names the Administrative Agent for the benefit of the Secured Parties as a loss
payee thereunder and provides for at least 30 days prior written notice to the
Administrative Agent of any cancellation of such policy. The insurance
maintained by the Borrower and its Subsidiaries as of the date hereof shall be
deemed to satisfy the requirements of this Section 6.01(d) as of the date
hereof.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, their respective corporate
existence, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises; provided, however, that the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under Section
6.02(c) and provided, further, neither the Borrower nor any of its Subsidiaries
shall be required to preserve any right, permit, license, approval, privilege or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lender Parties.

 

(f) Inspection Rights. At any reasonable time and from time to time and upon
reasonable notice, permit the Administrative Agent or any of the Lender Parties
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit and inspect the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants (who are hereby directed by the Borrower to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with the
Administrative Agent or any agent or representative thereof in accordance with
this Agreement).

 

(g) Preparation of Environmental Reports. At the written request of the
Administrative Agent from time to time, provide to the Administrative Agent
within 60 days after such request, at the expense of the Borrower, an
environmental site assessment report for all of its and its Subsidiaries’
properties described in such request, prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent, indicating the presence
or absence of Hazardous Materials and the estimated cost of any compliance,
removal or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if the
Administrative Agent reasonably determines at any time that a material risk
exists that any such report will not be provided within the time referred to
above, the Administrative Agent may retain an

 

63



--------------------------------------------------------------------------------

environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
which owns any property described in such request to grant at the time of such
request, to the Administrative Agent, the Lender Parties, such firm and any
agents or representatives thereof the rights, upon reasonable notice and during
normal business hours, to enter onto their respective properties in order to
perform such assessment; provided that any action taken by the Administrative
Agent pursuant to this provision or otherwise under this Agreement pertaining to
the environmental activities of the Borrower or any of its Subsidiaries shall
not be construed to render the Administrative Agent liable for the conditions of
any such property or responsible for any obligations of the Borrower or any
other Person as against any governmental agency or any other Person. For the
avoidance of doubt, the Borrower disclaims any obligation to indemnify any
Indemnified Party for claims of third parties arising out of the gross
negligence or willful misconduct of any of the Lender Parties, any environmental
consulting firm retained by any of them or their respective agents or
representatives in connection with any entry by any of them onto the property of
the Borrower or any Subsidiary pursuant to this Section 6.01(g).

 

(h) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

 

(i) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of their respective properties that
are used or useful in the conduct of their respective businesses in good working
order and condition, ordinary wear and tear excepted.

 

(j) Compliance with Terms of Leaseholds; New Leases. Make all payments and
otherwise perform and observe all obligations in respect of the Synthetic Lease
and all other leases of real property to which the Borrower or any of its
Subsidiaries is a party, keep such Synthetic Lease and all other leases in full
force and effect and not allow such Synthetic Lease or other leases to lapse or
be terminated or any rights to renew such leases to be forfeited or canceled
except, with respect to the Synthetic Lease, pursuant to the terms thereof,
enforce each Synthetic Lease Document and each other agreement relating to the
other leases in accordance with its terms, and take all such action requested by
the Administrative Agent or the Required Lenders to such end, and notify the
Administrative Agent of any default by any party with respect to such Synthetic
Lease and other leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do each
of the foregoing. The Borrower agrees, and agrees to cause each other Loan
Party, to exercise commercially reasonable efforts, in connection with any
lease, sublease, assignment of lease or other occupancy agreement entered into
after the date hereof in which the Borrower or such Loan Party is the lessee,
sublessee, assignee or occupant, (x) to obtain from the applicable lessor a
complete, fully executed Landlord’s Waiver and Consent Agreement in the form of
Exhibit O or (y) to include the provisions of such Landlord’s Waiver and Consent
Agreement in the applicable lease, sublease, assignment of lease or other
occupancy agreement, but in each case without requiring the payment of any
amounts to the applicable lessor as an inducement for the execution of such
Landlord Waiver and Consent Agreement or the inclusion in the applicable lease,
sublease, assignment of lease or other occupancy agreement of such provision.

 

64



--------------------------------------------------------------------------------

(k) Additional Loan Parties; Additional Collateral. Upon (x) the request of the
Administrative Agent, (y) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party (provided that compliance herewith shall
not constitute a waiver of Section 6.02(h)), or (z) the acquisition of any
property by any Loan Party, the Borrower shall, in each case at the Borrower’s
expense:

 

(i) within 30 days after such request, formation or acquisition, cause such
Subsidiary (other than a Foreign Subsidiary) to duly execute and deliver to the
Administrative Agent an amendment to the Guaranty in substantially the form of
Exhibit L, whereby such Subsidiary shall guarantee all Obligations of the Loan
Parties under the Loan Documents,

 

(ii) within 30 days after such request, formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of the
Loan Parties and their respective Subsidiaries in detail satisfactory to the
Administrative Agent,

 

(iii) within 30 days after such request, formation or acquisition,

 

(A) cause such Subsidiary (other than a Foreign Subsidiary) to duly execute and
deliver to the Administrative Agent an amendment to the Security Agreement in
substantially the form of Exhibit M-1 hereto, and any documents in connection
therewith, whereby such Subsidiary shall grant a Lien on those of its assets
described in the Security Agreement to secure the Obligations under the Loan
Documents,

 

(B) cause such Subsidiary and each direct and indirect parent of such Subsidiary
to duly execute and deliver to the Administrative Agent an amendment to the
Pledge Agreement in substantially the form of Exhibit M-2 hereto, and any
documents in connection therewith, whereby such Subsidiary shall pledge or cause
to be pledged to the Administrative Agent all of the outstanding capital stock
of such Subsidiary (or, if such Subsidiary is a Foreign Subsidiary, 65% of such
capital stock) owned by any Loan Party to secure such Loan Party’s Obligations
under the Loan Documents, and

 

(C) with respect to any real property with a fair market value of $750,000 or
more in which such Loan Party (other than a Foreign Subsidiary) has an interest
(including any Synthetic Lease Property), cause such Loan Party to duly execute
and deliver such deeds of trust, trust deeds and mortgages, including second
lien mortgages with respect to additional Synthetic Lease Properties
(“Additional Trust Deeds”), in appropriate form for filing in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
to create a valid first and subsisting Lien on the property described therein in
favor of the Administrative Agent for the benefit of the Secured Parties,

 

65



--------------------------------------------------------------------------------

(iv) within 30 days after such request, formation or acquisition, take (and
cause such Subsidiary, each direct and indirect parent of such Subsidiary or any
Loan Party to take) whatever action may be necessary or desirable in the opinion
of the Administrative Agent to vest in the Administrative Agent, for the benefit
of the Secured Parties, valid and subsisting Liens on the properties purported
to be subject to the Collateral Documents, pursuant to subclause (iii) above,
enforceable against all third parties in accordance with their terms (including
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents and the recording of
any Additional Trust Deed),

 

(v) promptly take (and cause such Subsidiary or any Loan Party to take) all
action requested by the Administrative Agent or the Required Lenders to provide
Trust Deed Policies, American Land Title Association form surveys, appraisals,
assignments of leases and rents, consents and agreements of lessors and other
third parties, estoppel letters and other confirmations and evidence of
insurance with respect to any real property that becomes the subject of an
Additional Trust Deed, in each case in form and substance satisfactory to the
Administrative Agent,

 

(vi) upon request of the Administrative Agent, deliver to the Administrative
Agent, a signed copy of a favorable opinion, addressed to the Administrative
Agent and the Lender Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent with respect to any of the foregoing (including any of the
foregoing guaranties, security agreements, pledges, mortgages and assignments
being legal, valid and binding obligations of each Loan Party party thereto
enforceable in accordance with their terms, and any of the recordings, filings,
notices, endorsements and other actions requested by the Administrative Agent
being sufficient to create valid perfected Liens on such properties) and as to
such other matters as the Administrative Agent may reasonably request,

 

(vii) as promptly as practicable after such request, formation or acquisition,
deliver to the Administrative Agent upon request of the Administrative Agent or
the Required Lenders with respect to each parcel of real property owned or held
by the entity that is the subject of such request, formation or acquisition,
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent; provided that to the extent that any Loan Party or
any of its Subsidiaries shall have otherwise received any of the foregoing items
with respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent, and

 

(viii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent may reasonably deem necessary in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreement supplements and security
agreements.

 

(l) Further Assurances. (i) Promptly upon request by the Administrative Agent,
or any Lender Party through the Administrative Agent, correct, and cause

 

66



--------------------------------------------------------------------------------

each of its Subsidiaries promptly to correct, any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (ii) promptly upon request by the
Administrative Agent, or any Lender Party through the Administrative Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender Parties
the rights granted or now or hereafter intended to be granted to the Lender
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. If a Default has occurred and is continuing, each Loan Party agrees that
upon the Administrative Agent’s request, such Loan Party (x) shall grant, and
shall cause its Subsidiaries to grant, to the Collateral Agent (as defined in
the Collateral Documents) for the benefit of the Secured Parties a security
interest in all properties, assets, rights or interests of such Loan Party or
such Subsidiary in which a Lien has not previously been granted to the
Collateral Agent pursuant to the Collateral Documents and (y) shall take all
steps necessary to perfect the security interest granted to the Collateral Agent
on or after the Closing Date to the extent not previously perfected, regardless
of whether the Administrative Agent agreed either not to take a security
interest or not perfect any security interest in any such property, asset, right
or interest on the Closing Date and regardless of whether any such property,
asset, right or interest satisfies a threshold or other requirement for granting
such a lien otherwise set forth herein.

 

(m) Appraisals. At the request of the Administrative Agent from time to time
after the Closing Date, provide to the Administrative Agent within 60 days after
such request, at the expense of the Borrower, appraisals of the properties of
the Borrower and its Subsidiaries described in such request as the
Administrative Agent may reasonably determine are necessary to ensure compliance
with, and which appraisals comply with all applicable requirements of, the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989, as
amended.

 

(n) Intentionally Omitted.

 

(o) Flood Hazard Certification. From time to time as reasonably requested by the
Administrative Agent or the Required Lenders, at the Borrower’s expense, deliver
such flood hazard certification as the Administrative Agent or the Required
Lenders may require with respect to the properties subject to the Trust Deeds.

 

Section 6.02 Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be

 

67



--------------------------------------------------------------------------------

outstanding or any Lender Party shall have any Commitment hereunder, the
Borrower will not, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its or their assets of any character (tangible or intangible)
whether now owned or hereafter acquired other than the Liens specified below in
this Section 6.02(a), or sign or file, or permit any of its Subsidiaries to sign
or file, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign,
or permit any of its Subsidiaries to sign, any security agreement authorizing
any secured party thereunder to file such financing statement, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income other than in respect of any of the following:

 

(i) Liens created by the Loan Documents;

 

(ii) Liens created by the Synthetic Lease Documents for the purpose of securing
the Borrower’s obligations thereunder as in effect on the date hereof to the
extent that such Liens are subject to the Intercreditor Agreements;

 

(iii) Permitted Liens;

 

(iv) Existing Liens securing Existing Debt and any replacement, extension or
renewal of any such Lien; provided that (x) no such replacement, extension or
renewal shall encumber any additional assets of the Borrower or any of its
Subsidiaries and (y) the amount of Debt secured by such Lien shall not be
increased from that existing on the Closing Date;

 

(v) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such real property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such real property or equipment to be subject to such Liens,
or Liens existing on any such real property or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
real property or equipment being acquired, constructed or improved, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (v) shall not exceed $7,500,000 at any time
outstanding;

 

(vi) Liens arising in connection with Capitalized Leases in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding, provided
that no such Lien shall extend to or cover any Collateral or other assets (other
than the assets subject to such Capitalized Leases);

 

68



--------------------------------------------------------------------------------

(vii) other Liens securing Debt outstanding in an aggregate principal amount not
to exceed $5,000,000 provided that no such Lien shall extend to or cover any
Collateral; and

 

(viii) Liens securing Secured Hedge Agreements permitted under Section
6.02(b)(i)(B).

 

If the Borrower or any of its Subsidiaries shall create or assume any Lien upon
any of its properties or assets, whether now owned or hereafter acquired, other
than Liens permitted by the provisions of this Section 6.02(a), it shall make or
cause to be made effective provision whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Debt secured thereby as
long as any such Debt shall be so secured; provided that, notwithstanding the
foregoing, this covenant shall not be construed as a consent by the Required
Lenders to the creation or assumption of any such Lien not permitted by the
provisions of this Section 6.02(a).

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt other than:

 

(i) in the case of the Borrower,

 

(A) Debt under the Synthetic Lease Documents in a principal amount outstanding
not to exceed the principal amount outstanding on the Closing Date,

 

(B) (x) the Secured Hedge Agreements between the Borrower and BNP Paribas and
between the Borrower and Union Bank of California, N.A. and (y) other Hedge
Agreements whose purpose is to hedge against fluctuations in interest rates and
are entered into by the Borrower in the ordinary course of business, consistent
with prudent business practice and not entered into for speculative purposes;
provided that the aggregate notional amount of such Secured Hedge Agreements and
other Hedge Agreements shall not exceed $100,000,000 at any time outstanding,
and

 

(C) Debt owed to a wholly-owned Domestic Subsidiary of the Borrower that is a
Loan Party; provided that such Debt is evidenced by a promissory note that has
been pledged to the Administrative Agent pursuant to the Security Agreement.

 

(ii) in the case of any wholly-owned Domestic Subsidiary of the Borrower that is
a Loan Party, Debt owed to the Borrower or to another wholly-owned Domestic
Subsidiary of the Borrower that is a Loan Party so long as such Debt is
evidenced by a promissory note that has been pledged to the Administrative Agent
pursuant to the Security Agreement; and

 

(iii) in the case of the Borrower and any of its Subsidiaries,

 

(A) Debt under the Loan Documents;

 

69



--------------------------------------------------------------------------------

(B) Debt secured by Liens permitted by Section 6.02(a)(v) and (vi) not to exceed
in the aggregate the amounts set forth in such Sections,

 

(C) the Existing Debt, and any Debt issued in exchange for, or the net proceeds
of which are used to refinance, all or a part of the Existing Debt; provided,
however, that the principal amount of such refinancing Debt does not exceed the
principal amount, plus accrued interest (if any), of the Existing Debt so
refinanced,

 

(D) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business,

 

(E) unsecured Debt of the Borrower in respect of its daily overdraft facility
but only to the extent such Debt (1) is incurred in the ordinary course of the
Borrower’s business consistent with past practices (2) does not exceed
$7,500,000 in principal amount at any time outstanding, and (3) is repaid in
full within 3 Business Days of the incurrence of such Debt, and

 

(F) other unsecured Debt (other than Debt owed to Casino) of the Borrower and
its Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

 

(c) Mergers, Corporate Changes, Etc. Merge into or consolidate with any Person
or permit any Person to merge into it or liquidate or dissolve itself (or suffer
any liquidation or dissolution), or permit any of its Subsidiaries to do (or
suffer) any of the foregoing, except that (i) any Subsidiary of the Borrower may
merge into or consolidate with, any other Subsidiary of the Borrower that is, or
as a result of such merger or consolidation shall become, a Loan Party, or that,
in the case of any such consolidation, the Person formed by such consolidation
shall be a wholly-owned Solvent Domestic Subsidiary of the Borrower; (ii) any of
the Borrower’s Subsidiaries may merge into or consolidate with Borrower so long
as the surviving entity is Borrower; (iii) any of the Borrower’s Subsidiaries
may liquidate or dissolve if all of the assets of such Subsidiary are acquired
by the Borrower or any other Loan Party; and (iv) each of the Borrower’s
Domestic Subsidiaries may change its jurisdiction of formation by merger or
otherwise so long as such jurisdiction remains within the United States of
America and the Borrower or such Domestic Subsidiary provides notice of such
change and otherwise complies with the provisions of the Security Agreement and
the Pledge Agreement; provided, however, that in each case, immediately after
giving effect thereto, no Default shall have occurred and be continuing or would
result therefrom.

 

(d) Sales of Assets. Sell, lease, license, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, license, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets other than:

 

(i) sales of Inventory in the ordinary course of its business,

 

70



--------------------------------------------------------------------------------

(ii) in a transaction authorized by subsection (c) of this Section 6.02,

 

(iii) the sale of any asset by any Loan Party (other than (x) a bulk sale of
Inventory, (y) a sale of Accounts Receivable other than delinquent accounts for
collection purposes only and (z) sales of assets permitted under clause (v)
below) so long as (A) the purchase price paid to the Loan Party for such asset
shall be no less than the fair market value of such asset at the time of such
sale, (B) the purchase price for such asset shall be paid to the Loan Party
solely in cash and (C) the aggregate purchase price paid to all of the Loan
Parties for such asset and all other assets sold by the Loan Parties during the
same Fiscal Year pursuant to this clause (iii) shall not exceed $10,000,000 in
any Fiscal Year and $25,000,000 during the term of this Agreement (which, for
the avoidance of doubt, does not include the period from the Original Closing
Date to the Closing Date); provided that the proceeds of such asset sales are
applied in accordance with Section 2.05(b)(iii),

 

(iv) the grant of any option or other right to purchase any asset in a
transaction which would be permitted under the provisions of the immediately
preceding clause (iii), and

 

(v) the sale of any of the Synthetic Lease Properties in accordance with Section
11.2 of the Synthetic Lease as in effect on the date hereof and subject to the
$5,000,000 limitation set forth therein, provided that the net proceeds of such
sale are applied in accordance with Section 2.05(b)(iii);

 

provided that in each case, immediately after giving effect thereto, no Default
shall have occurred and be continuing or would result therefrom.

 

(e) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

 

(i) Investments by the Borrower and its Subsidiaries in the Borrower or in
Subsidiaries that are or become Loan Parties,

 

(ii) (A) Investments held by the Borrower and its Subsidiaries on the Original
Closing Date in Smart & Final de Mexico, S.A. de C.V. and in Smart & Final del
Noroeste, S.A. de C.V. and any increases in the value thereof and (B)
Investments made by the Borrower and its Subsidiaries after the Original Closing
Date in such entities in an aggregate amount under this clause (B) not to exceed
$2,500,000,

 

(iii) loans and advances to officers and employees in the ordinary course of the
business of the Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding,

 

(iv) Investments by the Borrower and its Subsidiaries in Cash Equivalents,

 

71



--------------------------------------------------------------------------------

(v) Investments existing on the Closing Date and set forth on Schedule 5.01(s);
and

 

(vi) other Investments in an aggregate amount invested not to exceed $2,000,000;
provided that with respect to Investments made under this clause (vi),
immediately before and after giving effect thereto, no Default shall have
occurred and be continuing or would result therefrom.

 

(f) Dividends, Etc. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its capital stock or any warrants,
rights or options to acquire such capital stock, now or hereafter outstanding,
return any capital to its stockholders, partners or members (or the equivalent
Persons thereof) as such, make any distribution of assets, capital stock,
warrants, rights, options, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such or issue or sell
any capital stock or any warrants, rights or options to acquire such capital
stock, or permit any of its Subsidiaries to do any of the foregoing, or permit
any of its Subsidiaries to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock of the Borrower or any warrants, rights or
options to acquire such capital stock or to issue or sell any capital stock or
any warrants, rights or options to acquire such capital stock, except that, so
long as no Default shall have occurred and be continuing or would result
therefrom:

 

(i) the Borrower may declare and deliver dividends and distributions payable
only in (and to the holders of) common stock of the Borrower,

 

(ii) the Borrower may declare and pay cash dividends to its stockholders in an
amount not to exceed $10,000,000 per Fiscal Year of the Borrower, commencing
with Fiscal Year 2005;

 

(iii) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Advances pursuant to Section 2.05(b), the
Borrower and any of its Subsidiaries may purchase, redeem, retire, defease or
otherwise acquire shares of such Person’s capital stock with the proceeds
received from the issuance of its capital stock with equal or inferior voting
powers, designations, preferences and rights;

 

(iv) the Borrower and any of its Subsidiaries may issue equity securities upon
the exercise of rights to acquire such equity securities but only if the Net
Cash Proceeds, if any, from the exercise of such rights are applied to the
repayment of Advances to the extent required pursuant to Section 2.05(b); and

 

(v) any Subsidiary may declare and pay dividends to the Borrower or to a
Subsidiary of the Borrower that is a Loan Party.

 

(g) Change in Nature of Business. Make, or permit any of the other Loan Parties
to make, any material change in the nature of its business as carried on at the
date hereof.

 

72



--------------------------------------------------------------------------------

(h) Charter Amendments; New Subsidiaries. Amend, or permit any of the other Loan
Parties to amend, its or their certificate or articles of incorporation, bylaws
or other organizational or charter documents (including, without limitation, by
filing any certificate of designation with respect to any preferred stock or
otherwise creating any new preferred stock) or, create or acquire, or permit any
of the other Loan Parties to directly or indirectly create or acquire, a
Subsidiary not in existence on the date hereof.

 

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required by generally accepted accounting principles.

 

(j) Prepayments, Etc. of Debt; Amendments to Agreements. (i) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled payment or
maturity thereof in any manner any Debt other than the prepayment of (A) the
Advances in accordance with the terms of this Agreement and (B) Capitalized
Leases in the ordinary course of business; (ii) make any payment in violation of
any subordination terms of any Debt; (iii) amend, modify or change in any manner
any term or condition of any Intercompany Note, any other Existing Debt or any
Casino Tax Sharing Document; (iv) amend, modify or change in any manner which is
materially adverse to the Lender Parties any term or condition of the Synthetic
Lease Documents; or (v) permit any of the Loan Parties to do any of the
foregoing other than to prepay any Debt payable to the Borrower.

 

(k) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of their respective
property or assets other than (i) in favor of the Administrative Agent and the
Lender Parties or (ii) any Debt permitted by Section 6.02(b)(iii)(B) hereof, in
each case so long as such prohibition or condition extends only to the property
subject to the Lien securing such Debt.

 

(l) Partnerships. Become a general partner in any general or limited partnership
or joint venture, or permit any of its Subsidiaries to do so, other than any
Subsidiary the sole assets of which consist of its interest in such partnership
or joint venture.

 

(m) Affiliate Transactions. Enter into, or permit any of its Subsidiaries to
enter into, directly or indirectly, any transaction with (including, without
limitation, the purchase, sale or exchange of property or the rendering of any
service to) any Affiliate of the Borrower, except pursuant to (x) the reasonable
requirements of the Borrower’s or such Subsidiary’s business, as the case may
be, and upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than could be obtained in a comparable arm’s-length transaction with
an unaffiliated Person, (y) the Casino Tax Sharing Documents and (z) Capitalized
Leases between any Loan Party and Casino in existence on the Closing Date and
set forth on Schedule 5.01(q)(i).

 

(n) Intentionally Omitted.

 

(o) Payment Restrictions Affecting Subsidiaries; Document Amendment. Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries

 

73



--------------------------------------------------------------------------------

to enter into or suffer to exist, any agreement or arrangement (other than the
Loan Documents) (i) limiting the ability of any such Subsidiary to declare or
pay dividends or other distributions in respect of its Equity Interests or repay
or prepay any Debt owed to, make loans or advances to, or otherwise transfer
assets to or invest in, the Borrower or any Subsidiary of the Borrower (whether
through a covenant restricting dividends, loans, asset transfers or investments,
a financial covenant or otherwise), or (2) limiting the ability of any Loan
Party to enter into amendments, modifications or waivers of the Loan Documents.

 

(p) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions other than Hedge Agreements permitted
pursuant to Section 6.02(b)(i)(B).

 

Section 6.03 Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower shall deliver to the Administrative Agent
(with a courtesy copy to each Lender; provided that the failure to provide any
such courtesy copy to any Lender shall not constitute a breach or violation of
this Section 6.03 and shall not give rise to any Default):

 

(a) Intentionally Omitted.

 

(b) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of any Default and within two Business Days after any
Material Adverse Effect occurs or arises, a statement of the chief executive
officer, chief financial officer, treasurer or controller of the Borrower
setting forth details thereof and the action that the Borrower has taken and
proposes to take with respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for such period (on a quarterly and year-to-date basis
from the forecast delivered pursuant to Section 6.03(l)) and the corresponding
figures for the corresponding period of the preceding Fiscal Year, all in
reasonable detail and duly certified (subject to year-end audit adjustments) by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower as having been prepared in accordance with GAAP, together with (i)
a certificate of said officer stating that the representations and warranties in
Section 5.01 are true and correct in all material respects as of the date of
such certificate and that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto, and (ii) a schedule in form satisfactory to the Administrative Agent of
the computations used by the Borrower in determining compliance with the
covenants contained in Sections 6.02(a), (b), (d), (e), (f) and 6.04; provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for

 

74



--------------------------------------------------------------------------------

the determination of compliance with Section 6.04, a statement of reconciliation
conforming such financial statements to GAAP. Notwithstanding the foregoing,
however, Borrower shall not be required to report consolidating numbers with
respect to Smart & Final de Mexico, S.A. de C.V.

 

(d) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein audited
Consolidated and unaudited consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and audited Consolidated and
unaudited consolidating statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, in each case with respect to such audited
balance sheets and statements of income and cash flow accompanied by an opinion
acceptable to the Administrative Agent of Ernst & Young LLP or other independent
public accountants of recognized standing acceptable to the Administrative
Agent, together with (i) a certificate of such accounting firm to the Lenders
stating that in the course of the regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted by such accounting firm in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge that a Default has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Sections 6.02(a), (b), (d), (e), (f) and 6.04 and including a
comparison of the results for such Fiscal Year to the results for such Fiscal
Year set forth in the forecast delivered pursuant to Section 6.03(l), and (iii)
a certificate of the chief executive officer, chief financial officer, treasurer
or controller of the Borrower (A) stating that the representations and
warranties in Section 5.01 are true and correct in all material respects as of
the date of such certificate and that no Default has occurred and is continuing
or, if a default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto, and (B) verifying, as of the end of such Fiscal Year,
compliance with the covenants contained in Sections 6.02(a), (b), (d), (e), (f)
and 6.04, and the computations (which shall be set forth therein) used in
determining such compliance. Notwithstanding the foregoing, Borrower shall not
be required to report consolidating numbers with respect to Smart & Final de
Mexico, S.A. de C.V.

 

(e) ERISA Events. Promptly and in any event within ten Business Days after the
Borrower, any Subsidiary or any ERISA Affiliate knows or has reason to know that
any material ERISA Event with respect to any such Person has occurred, a
statement of the chief executive officer, chief financial officer, treasurer or
controller of the Borrower describing such ERISA Event and the action, if any,
that the applicable Person has taken and/or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto.

 

(f) Plan Terminations. Promptly and in any event within 10 Business Days after
receipt thereof by the Borrower, any Subsidiary or any ERISA Affiliate, copies
of any notice from the PBGC stating its intention to terminate any Employee
Benefit Plan or to have a trustee appointed to administer any such Employee
Benefit Plan.

 

75



--------------------------------------------------------------------------------

(g) Plan Annual Reports. Promptly and in any event within 30 days after the
receipt of a request therefor by the Administrative Agent or the Required
Lenders, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan of the Borrower, each Subsidiary or
each ERISA Affiliate.

 

(h) Multiemployer Plan Notices. Promptly and in any event within 10 Business
Days after receipt thereof by the Borrower, any Subsidiary or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (i) the imposition of Withdrawal Liability by any such Multiemployer
Plan on the Borrower, any Subsidiary or any ERISA Affiliate, (ii) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (iii) the amount of liability incurred, or that may
be incurred, by the Borrower, any Subsidiary or any ERISA Affiliate in
connection with any event described in clause (i) or (ii) above.

 

(i) Litigation. As promptly as practicable, notice of the commencement of, or
any material adverse change in the status of or in the financial effect on any
Loan Party or any Subsidiary thereof, any material actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(d) that is not disclosed in any report filed by the
Borrower with the Securities Exchange Commission or any governmental authority
that may be substituted therefor.

 

(j) Press Releases; Securities Reports. Promptly after the sending or filing
thereof, copies of all (i) press releases, (ii) proxy statements, financial
statements and reports that any Loan Party or any of its Subsidiaries sends to
its stockholders, and (iii) regular, periodic and special reports, and all
registration statements, that any Loan Party or any of its Subsidiaries files
with the Securities and Exchange Commission or any governmental authority that
may be substituted therefor, or with any national securities exchange.

 

(k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any material Environmental Action against or of any material
noncompliance by any Loan Party or any of their respective Subsidiaries with any
Environmental Law or Environmental Permit, or any condition or occurrence on any
property of any Loan Party or any of their respective Subsidiaries that results
in or could (i) form the basis for such material Environmental Action or
material noncompliance, or (ii) cause any property of any Loan Party or any of
their respective Subsidiaries to be subject to any material restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(l) Annual Forecasts. Together with the annual financial statements required
pursuant to Section 6.03(d), forecasts prepared by management of the Borrower,
in form satisfactory to the Administrative Agent, of balance sheets, income
statements and cash flow statements on an annual basis for each Fiscal Year
until the Commitment Termination Date, together with an explanation of the
assumptions on which such forecasts are based.

 

76



--------------------------------------------------------------------------------

(m) Creditor Reports. If requested by the Administrative Agent, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement as to the occurrence of any “default” thereunder.

 

(n) Synthetic Lease Notices. Promptly upon receipt thereof, copies of (i) all
notices, requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Synthetic Lease Document regarding any
event that could materially impair the value of the interests or the rights of
any Loan Party or otherwise have a Material Adverse Effect, (ii) any amendment,
modification or waiver of any provision of any Synthetic Lease Document
(provided that compliance herewith shall not constitute a waiver of Section
6.02(j)), and (iii) from time to time upon request by the Administrative Agent,
such information and reports regarding the Synthetic Lease Documents as the
Administrative Agent may reasonably request; in each case, to the extent not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.03.

 

(o) Real Property. Within 30 days following any request by the Administrative
Agent (which request shall not be made more than once in any Fiscal Year unless
a Default shall have occurred and be continuing), a report supplementing
Schedules 5.01(r)(i) and 5.01(r)(ii), including an identification of all Owned
Real Property and leased real property, as applicable, disposed of by any Loan
Party or any of its Subsidiaries during the period from the Closing Date until
delivery of such report or, if any such report has previously been provided,
since the date of the most recent report, a list and description (including, if
the Administrative Agent so requests, the street address, county or other
relevant jurisdiction, state, record owner, book value thereof and, in the case
of leases of property, the lessor, lessee, expiration date and annual rental
cost thereof) of all real property acquired or leased during the period from the
Closing Date until delivery of such report or, if any such report has previously
been provided, since the date of the most recent report, and a description of
such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete.

 

(p) Insurance. Within 30 days following any request by the Administrative Agent
(which request shall not be made more than once in any Fiscal Year unless a
Default shall have occurred and be continuing), a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for the
Borrower and its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify.

 

(q) Intentionally Omitted.

 

(r) Dispositions and Commitment Reductions. Together with the delivery of
financial statements pursuant to Sections 6.03(c) and (d), a certificate from
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower stating the following information:

 

(i) the amount of Net Cash Proceeds received from sales or other dispositions of
assets of the Borrower or any other Loan Party since the beginning of the
applicable Fiscal Year;

 

77



--------------------------------------------------------------------------------

(ii) the amount of Net Cash Proceeds received from sales or other dispositions
of assets of the Borrower or any other Loan Party during the applicable fiscal
quarter of the Borrower;

 

(iii) the amount of Net Cash Proceeds received from sales or other dispositions
of assets of the Borrower or any other Loan Party since the beginning of the
applicable Fiscal Year which are in excess of $2,500,000;

 

(iv) the amount of the outstanding Advances required to be prepaid pursuant to
Section 2.05(b)(iii) for the applicable fiscal quarter of the Borrower;

 

(v) the amount of the Revolving Facility prior to any prepayment of the
outstanding Advances pursuant to Section 2.05(b)(iii); and

 

(vi) the amount by which the Revolving Facility is automatically and permanently
reduced pursuant to Section 2.04 and the dates of each such reduction during the
applicable fiscal quarter of the Borrower.

 

(s) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party as Administrative Agent, or any Lender Party through the
Administrative Agent, may from time to time reasonably request.

 

Section 6.04 Financial Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Borrower will:

 

(a) Net Worth. Maintain at all times a Consolidated Net Worth of not less than
the sum of (i) $210,000,000, plus (ii) 50% of positive cumulative Consolidated
Net Income for any fiscal quarter of the Borrower (but without any deduction for
any period in which Consolidated Net Income is a negative number) plus (iii)
100% of the amount of all cash proceeds of any equity issuances by the Borrower
or any of its Subsidiaries after the date hereof; provided, however, that
changes in other comprehensive income shall be disregarded in calculating
Consolidated Net Worth.

 

(b) Senior Leverage Ratio. Not permit the Senior Leverage Ratio at the end of
any fiscal quarter of the Borrower commencing with the fourth fiscal quarter of
Fiscal Year 2004 to exceed 1.60 to 1.0.

 

(c) Adjusted Leverage Ratio. Not permit the Adjusted Leverage Ratio at the end
of any fiscal quarter of the Borrower commencing with the fourth fiscal quarter
of Fiscal Year 2004 to exceed 3.50 to 1.0.

 

78



--------------------------------------------------------------------------------

(d) Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio at
the end of any fiscal quarter of the Borrower commencing with the fourth fiscal
quarter of Fiscal Year 2004 to be less than 2.25 to 1.0; provided, that this
Section 6.04(d) shall no longer apply commencing with the first fiscal quarter
of Fiscal Year 2007 if all obligations under the Synthetic Lease Documents shall
have been repaid prior to such fiscal quarter.

 

(e) Capital Expenditures. Not make, or permit any of its Subsidiaries to make,
any Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by the Borrower and its Subsidiaries to exceed $60,000,000
during any Fiscal Year.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise); or any Loan Party shall fail to make any
interest or any other payment under any Loan Document within three Business Days
after such interest or other amount becomes due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.12, 6.01(e), (f), (k), (1) or (m), 6.02 or
6.04; or

 

(d) (i) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.03 if such failure shall remain unremedied for
10 days after the earlier of the date on which (x) such Loan Party (including
any officer of such Loan Party) becomes aware of such failure, or (y) written
notice thereof shall have been given to the Borrower by the Administrative Agent
or (ii) any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in any Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 days after the earlier
of the date on which (x) such Loan Party (including any officer of such Loan
Party) becomes aware of such failure, or (y) written notice thereof shall have
been given to the Borrower by the Administrative Agent; or

 

(e) any “Event of Default” (under and as defined in the Participation Agreement)
shall have occurred and be continuing; or any Loan Party or any of its
Subsidiaries shall fail to pay any principal of, premium or interest on or any
other amount payable in respect of any Debt of such Loan Party or Subsidiary
that is outstanding in a principal

 

79



--------------------------------------------------------------------------------

amount of at least $5,000,000 in the aggregate (but excluding Debt outstanding
hereunder) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise); or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Debt, if the effect of such event or condition is to accelerate, or
to permit the acceleration of, the maturity of such Debt or otherwise to cause,
or to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

 

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by any Loan Party or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property, or any such
proceeding shall have been commenced against any Loan Party or any of its
Subsidiaries and shall not have been withdrawn, dismissed, bonded or discharged
within 60 days thereafter or at any time an order for relief is granted in such
proceeding; or any Loan Party or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (f); or

 

(g) any judgments or orders in excess of $5,000,000 individually or $10,000,000
in the aggregate for the payment of money shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could have a Material Adverse Effect, and there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(i) any provision of any Loan Document after delivery thereof on the Original
Closing Date or pursuant to Section 4.01 shall for any reason cease to be valid
and binding on or enforceable against any Loan Party party to it, or any such
Loan Party shall so state in writing; or

 

(j) any Collateral Document or financing statement after delivery thereof on the
Original Closing Date or pursuant to Sections 4.01 or 6.01 shall for any reason
(other than pursuant to the terms thereof or pursuant to the Intercreditor
Agreement (Leased Property)) cease to create a valid and perfected first
priority Lien on the Collateral purported to be covered thereby; or

 

80



--------------------------------------------------------------------------------

(k) (i) if at any time when Casino is not the single largest shareholder of the
Borrower, any Person or two or more Persons acting in concert (other than
Casino) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of Voting Interests of the Borrower
representing 33 1/3% or more of the combined voting power of all Voting
Interests of the Borrower; or (ii) the majority of the seats (other than vacant
seats) on the board of directors of the Borrower cease to be occupied by Persons
who either (a) were members of the board of directors of the Borrower on the
Original Closing Date or (b) were nominated for election by the board of
directors (or any committee thereof) of the Borrower, a majority of whom were
directors on the Original Closing Date or whose election or nomination for
election was previously approved by a majority of such directors; or (iii) any
Person or two or more Persons acting in concert (other than Casino) shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, other than any contract or arrangement
with respect to acquisition of Voting Interests of the Borrower (it being
understood that such acquisition of Voting Interests is governed by clause (i)
of this paragraph); or

 

(l) there shall occur one or more ERISA Events which individually or in the
aggregate results in or reasonably could be expected to result in a Material
Adverse Effect; or there exists any fact or circumstance that reasonably could
be expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA on the assets of the
Borrower and its Subsidiaries;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances and of any L/C Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Notes, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an Event of Default described
in Section 7.01(f), (x) the Commitments of each Lender Party and the obligation
of each Lender Party to make Advances and of each L/C Bank to issue Letters of
Credit shall automatically be terminated and (y) the Notes, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower. Nothing contained in this Section 7.01 is
intended to preclude or limit the Administrative Agent from exercising any of
the rights or remedies available to it under any of the Loan Documents or at
law.

 

Section 7.02 Actions in Respect of the Letters of Credit Upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may from time to time, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section
7.01 or otherwise, make demand upon the Borrower to, and

 

81



--------------------------------------------------------------------------------

forthwith upon such demand the Borrower will, pay to the Administrative Agent on
behalf of the Lender Parties in same day funds at the Administrative Agent’s
office designated in such demand, for deposit to a non-interest bearing account
established by the Administrative Agent for such purposes or for purposes of
Sections 2.05(b)(iv), 2.05(c) or 3.01 or (the “L/C Cash Collateral Account”), an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding (and the Borrower hereby grants to the Administrative Agent, for the
ratable benefit of the Administrative Agent and each Lender Party, a continuing
security interest in all amounts at any time on deposit in the L/C Cash
Collateral Account to secure all Letter of Credit Obligations from time to time
outstanding and all other Obligations hereunder). If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.

 

ARTICLE VIII

 

THE CREDIT AGENTS

 

Section 8.01 Authorization and Action. Each Lender Party (in its capacity as a
Lender, the Swing Line Lender (if applicable), the L/C Bank (if applicable) and
on behalf of itself and its Affiliates) hereby appoints (a) BNP Paribas as its
Administrative Agent,                      as its Syndication Agent and
                     as its Documentation Agent under and for purposes of this
Agreement, the Notes and each other Loan Document, and (b) BNP Paribas as its
Administrative Agent and Collateral Agent under and for purposes of the
Collateral Documents. Each Lender Party (i) authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
the Administrative Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto and (ii) authorizes
and instructs the Administrative Agent to enter into each of the Loan Documents,
including the Intercreditor Agreements and any new intercreditor agreements
required pursuant to Section 9.14. As to any matters not expressly provided for
by the Loan Documents (including, without limitation, enforcement or collection
of the Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lender Parties and all holders of Notes; provided, however,
that the Administrative Agent shall not be required to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
this Agreement or applicable law. With respect to any action to be taken by the
Administrative Agent in its sole discretion pursuant to this Agreement, the
Administrative Agent may obtain the instructions of the Required Lenders and may
act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon such instructions, and such instructions shall be
binding upon all Lender Parties and all holders of Notes; provided that the
Administrative Agent shall not be required to take any action that exposes the
Administrative

 

82



--------------------------------------------------------------------------------

Agent to personal liability or that is contrary to this Agreement or applicable
law. The Administrative Agent agrees to give to each Lender Party prompt notice
of each notice given to any of them by the Borrower pursuant to the terms of
this Agreement.

 

Section 8.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with the Loan Documents, except for its or their own gross negligence
or willful misconduct. Without limitation of the generality of the foregoing,
the Administrative Agent: (i) may treat the payee of any Note as the holder
thereof until the Administrative Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(ii) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender Party and shall not be responsible
to any Lender Party for any statements, warranties or representations made in or
in connection with the Loan Documents; (iv) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (v) shall not
be responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant hereto or thereto; (vi) shall
incur no liability under or in respect of any Loan Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telegram, telecopy or cable) believed by it to be genuine and signed or sent by
the proper party or parties; and (vii) shall incur no liability as a result of
any determination whether the transactions contemplated by the Loan Documents
constitute a “highly leveraged transaction” within the meaning of the
interpretations issued by the Comptroller of the Currency, the Federal Deposit
Insurance Corporation and the Board of Governors of the Federal Reserve System.

 

Section 8.03 Credit Agents and Affiliates. With respect to its Commitments and
the Advances made by it and the Notes issued to it, each Credit Agent shall have
the same rights and powers under the Loan Documents as any other Lender Party
and may exercise the same as though it were not a Credit Agent; and the terms
“Lender”, “Lenders”, “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated, include each Credit Agent in its individual capacity. Each
Credit Agent and its respective Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, any Loan Party, any of
their Subsidiaries and any Person who may do business with or own securities of
any Loan Party or any such Subsidiary, all as if such Credit Agent were not a
Credit Agent and without any duty to account therefor to the Lender Parties.

 

Section 8.04 Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Credit Agents or any other
Lender Party and based on the financial statements referred to in Section 5.01
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without

 

83



--------------------------------------------------------------------------------

reliance upon the Credit Agents or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

 

Section 8.05 Indemnification. Each Lender Party severally agrees to indemnify
each Credit Agent and the Lead Arranger and their respective affiliates,
officers, directors, employees, attorneys, agents and advisors (to the extent
not promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any Credit Agent or the Lead Arranger in any way relating to or arising
out of the Loan Documents or any action taken or omitted by any Credit Agent or
the Lead Arranger under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of any Credit Agent or
the Lead Arranger. Without limitation of the foregoing, each Lender Party agrees
to reimburse the Credit Agents and the Lead Arranger promptly upon demand for
its ratable share of any costs and expenses payable by the Borrower under
Section 9.04, to the extent that the Credit Agents or the Lead Arranger are not
promptly reimbursed for such costs and expenses by the Borrower. For purposes of
this Section 8.05, the Lender Parties’ respective ratable shares of any amount
shall be determined, at any time, according to the sum of (a) the aggregate
principal amount of the Advances (other than L/C Advances) outstanding at such
time and owing to the respective Lender Parties, plus (b) their respective Pro
Rata Shares of the aggregate Letter of Credit Obligations outstanding at such
time, plus (c) their respective Unused Revolving Commitments at such time. The
failure of any Lender Party to reimburse the Credit Agents and the Lead Arranger
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to the Credit Agents and the Lead Arranger as provided herein
shall not relieve any other Lender Party of its obligation hereunder to
reimburse the Credit Agents and the Lead Arranger for its ratable share of such
amount, but no Lender Party shall be responsible for the failure of any other
Lender Party to reimburse the Credit Agents and the Lead Arranger for such other
Lender Party’s ratable share of such amount.

 

Section 8.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lender Parties and the
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent, which shall thereupon
become the Administrative Agent hereunder. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lender Parties, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. If
within 45 days after written notice is given of the retiring Administrative
Agent’s resignation or removal under this Section 8.06 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on or after such 45th day, the retiring Administrative Agent
shall have the right to petition a court of competent jurisdiction

 

84



--------------------------------------------------------------------------------

to appoint a successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Trust Deeds, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

Section 8.07 Syndication Agent and Documentation Agent. The Syndication Agent
and the Documentation Agent shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, neither the
Syndication Agent nor the Documentation Agent shall have or be deemed to have
any fiduciary relationship with any Lender Party.

 

Section 8.08 Secured Hedge Agreements.

 

(a) Each Lender proposing to enter into a Secured Hedge Agreement hereby agrees
to provide the Administrative Agent with notice of intent to enter into such
agreement; further, each Lender party to a Secured Hedge Agreement, hereby
agrees to promptly provide the Administrative Agent with an executed copy of
same.

 

(b) Each Secured Hedge Bank hereby agrees to promptly provide Administrative
Agent notice of default under any Secured Hedge Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01 Amendments, Etc.; Release of Collateral; Termination.

 

(a) Amendments, Etc. No amendment or waiver of any provision of this Agreement
or the Notes or any other Loan Document, nor consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed (or, in the case of the Collateral Documents, consented
to) by the Required Lenders (and, in the case of any such amendment, the
Borrower), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lender Parties, do any of the following at any time: (i) waive any of the
conditions specified in Sections 4.01 or 4.02, (ii) change the percentage of the
Commitments, the aggregate unpaid principal amount of the Advances or the
aggregate Available Amount of outstanding Letters of Credit that shall be
required for the Lender Parties or any of them to take any action hereunder,
(iii) release

 

85



--------------------------------------------------------------------------------

all of the Collateral or substantially all of the Collateral in any transaction
or series of related transactions (it being understood that the Administrative
Agent may release Collateral constituting less than substantially all of the
Collateral in accordance with Section 9.01(b)), (iv) release all or
substantially all of the Guarantors from their obligations under the Guaranty,
(v) reduce or postpone the payment of principal (but not any mandatory
prepayment pursuant to Section 2.05(b)(iii)), interest, fees or other amounts
due hereunder, or (vi) amend this Section 9.01; and (b) no amendment, waiver or
consent shall, unless in writing and signed by the Required Lenders and each
Lender that is directly affected by such amendment, waiver or consent, (i)
increase or extend the Commitments of such Lender (other than any extension of
the Commitment of such Lender as a result of a waiver of any mandatory
prepayment pursuant to Section 2.05(b)(iii) that results in a corresponding
waiver of any mandatory Commitment reduction pursuant to Section 2.04(b)), or
(ii) change the order of application of any prepayment set forth in Section 2.05
in any manner that materially affects such Lender; provided, further that no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender or the applicable L/C Bank, as the case may be, in addition to the
Lenders required above to take such action, affect the rights or obligations of
the Swing Line Lender or of any L/C Bank, as the case may be, under this
Agreement; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lender Parties required above to take such action, affect the rights or duties
of the Administrative Agent under this Agreement or the other Loan Documents.

 

(b) Release of Collateral. Upon the written request of the Borrower, and without
the consent of the Required Lenders or any other Lender Party, the
Administrative Agent is authorized to and, subject to the provisions of this
Section 9.01(b), shall release any item or items of Collateral comprising less
than substantially all of the Collateral at the time of such release (and is
authorized to, and subject to the provisions of this Section 9.01(b), shall, at
the Borrower’s expense, execute any documents or instruments reasonably
requested by the Borrower in connection therewith) if (A) such release is
requested in conjunction with the consummation of any sale or other disposition
of such Collateral that is not prohibited by this Agreement, (B) arrangements
satisfactory to the Administrative Agent for the receipt by the Administrative
Agent of any prepayment required under Section 2.05(b) have been made, and (C)
the Borrower has delivered to the Administrative Agent a certificate signed by
the Borrower’s chief executive officer, chief financial officer, treasurer or
controller certifying that such sale or other disposition is not prohibited by
this Agreement.

 

(c) Termination. Upon the payment in full of all Obligations (other than
Obligations which by their terms survive termination of this Agreement) of the
Loan Parties under the Loan Documents, the expiration or termination of all
Letters of Credit and the expiration or termination of all Commitments
hereunder, the Administrative Agent shall upon request provide a payoff letter
or similar document indicating that all Obligations of the Loan Parties under
the Loan Documents (other than any Obligations which survive termination of the
Loan Documents) have been discharged. On or after delivery of such payoff letter
or similar document, upon the written request of the Borrower, the
Administrative Agent is authorized by the Lender Parties to and shall (i)
release all of the Collateral (and is authorized by the Lender Parties to and
shall, at the Borrower’s expense, execute any documents or instruments
reasonably requested by the Borrower in connection therewith) and (ii) deliver
any Collateral in the Administrative Agent’s possession to the Agent (as defined
in the Participation Agreement) if the Synthetic Lease is outstanding at such
time.

 

86



--------------------------------------------------------------------------------

(d) Replacement of a Lender Party. In the event any Lender Party refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower that requires the consent of all the Lenders affected
and such amendment, waiver or other modification is consented to by the Required
Lenders, Borrower shall have the right by notice to such Lender Party to request
such Lender Party to assign its Commitment and its interests under the Loan
Documents, without representation or warranty (except for the absence of such
Liens on such interests arising by, through or under such Lender Party) and in
accordance with Section 9.07, on a Business Day not fewer than ten Business Days
after the giving of such notice, to an Eligible Assignee designated by Borrower
for consideration equal to the sum of (i) such Lender Party’s share of the
principal of the Advances outstanding, plus (ii) accrued interest to the date of
assignment on such share of the Advances, plus (iii) all other amounts, if any,
owing to such Lender Party under the Loan Documents; provided that (A) such
Eligible Assignee shall consent to such amendment, waiver or other modification,
(B) such assignment shall not conflict with any law, rule or regulation or order
of any court or other governmental authority having jurisdiction, (C) the
Borrower shall have received the prior written consent of the Administrative
Agent, the L/C Bank and the Swingline Lender, which consent shall not
unreasonably be withheld, and (D) upon the effectiveness of such assignment, the
proposed amendment, waiver or other modification shall become effective. Each
Lender Party hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender Party as assignor, any Assignment and Acceptance necessary
to effectuate any assignment of such Lender Party’s interests hereunder in the
circumstances contemplated by this Section 9.01(d).

 

Section 9.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or cable
communication) and mailed, telegraphed, telecopied, cabled or delivered, if to
the Borrower, at its address at Smart & Final Inc., 600 Citadel Drive, Commerce,
California 90040, Telecopier No. (323) 869-7862, Attn: Donald G. Alvarado; if to
any Initial Lender, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Administrative Agent, at its address at BNP Paribas, 919 Third
Avenue, New York, New York 10022-3901, Telecopier No. (212) 471-6695, Attn: Loan
Operations, with a copy to: BNP Paribas, 725 South Figueroa Street, Suite 2090,
Los Angeles, California 90017, Telecopier No. (213) 488-9602, Attn: Clive
Bettles or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall, when mailed, telegraphed, telecopied or cabled, be
effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or delivered to the cable company, respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II, III, IV or VIII shall not be effective until received by the
Administrative Agent.

 

Section 9.03 No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder, under any Note or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or

 

87



--------------------------------------------------------------------------------

partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

Section 9.04 Costs and Expenses. (a) The Borrower agrees to pay on demand (i)
all costs and expenses of the Lead Arranger and the Administrative Agent in
connection with the negotiation, preparation, execution, delivery, syndication,
administration, modification and amendment of the Loan Documents, whether or not
the Loan Documents are executed or the Facility is closed (including, without
limitation, (A) all due diligence, credit review, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
(whether employed by such Person or separately engaged) for the Lead Arranger
and the Administrative Agent with respect thereto) and (ii) all costs and
expenses of the Lead Arranger, the Administrative Agent, each Lender and each
L/C Bank in connection with the enforcement of the Loan Documents, whether in
any action, suit or litigation, any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally or otherwise, including with
respect to advising such Person as to their rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the Loan
Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” (including, without limitation, the reasonable fees and
expenses of counsel (whether employed by such Person or separately engaged) for
the Lead Arranger, the Administrative Agent and each Lender Party with respect
thereto).

 

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Credit Agent, the Lead Arranger, each Lender, each L/C Bank and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against, and shall pay on demand, any and all
claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (including, without
limitation, reasonable fees and expenses of counsel but excluding Taxes, it
being understood and agreed that the obligations of the Borrower to indemnify
the Lender Parties and the Administrative Agent for Taxes are set forth in
Section 2.10) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement or any other Loan Document, the actual or
proposed use of the proceeds of any Advance or of any Letter of Credit issued
hereunder or any of the transactions contemplated hereby or by the other Loan
Documents, (ii) the actual or alleged presence of Hazardous Materials on any
property of any Loan Party or any Environmental Action relating in any way to
any Loan Party, (iii) any pollution or threat to human health or the environment
that is related in any way to any Loan Party or any of its Subsidiaries or any
other owner’s or operator’s management, use, control, ownership or operation of
the properties owned, leased, operated or used by any Loan Party or any of its
Subsidiaries, including all on-site and off-site activities involving Hazardous
Materials, (iv) any Environmental Action against any Person whose liability for
such Environmental Action

 

88



--------------------------------------------------------------------------------

any Loan Party or any of its Subsidiaries has assumed or retained either
contractually or by operation of law, or (v) the breach of any environmental
representation or warranty set forth in Sections 5.01(h) and 5.01(l), in each
case whether or not such investigation, litigation or proceeding is brought by
any Loan Party, its directors, shareholders or creditors or an Indemnified Party
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. The Borrower also
agrees not to assert any claim against any Credit Agent, the Lead Arranger, any
Lender Party, any of their Affiliates, or any of their respective directors,
officers, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to any of the transactions contemplated herein or in any other Loan
Document or the actual or proposed use of the proceeds of the Advances.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.05 or 2.06, acceleration of the
maturity of the Notes pursuant to Section 7.01 or for any other reason, the
Borrower shall, upon demand by such Lender Party (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.

 

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion, and the Borrower shall reimburse the Administrative Agent or such
Lender Party on demand for any amounts so paid with interest thereon at the
Default Rate from the date of such payment until so reimbursed.

 

Section 9.05 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent, each Lender Party and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender Party or such Affiliate to or for the credit or the account
of the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under this Agreement and the Note or Notes held by such
Lender Party, irrespective of whether the Administrative Agent, such Lender
Party or such Affiliate shall have made any demand under this Agreement or such
Note or Notes and although such Obligations may be unmatured; provided, however,
that (a) any such set-off and application shall be subject to the provisions of
Section 2.11 and (b) each Lender Party shall give the Administrative Agent at
least two (2)

 

89



--------------------------------------------------------------------------------

Business Days’ prior written notice of its intent to set off, and each Lender
Party shall cooperate with the Administrative Agent in taking any such
reasonable actions as may be necessary to minimize any adverse effect of
Sections 580 and 726 of the California Code of Civil Procedure. The
Administrative Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent, each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent, such Lender Party and their respective Affiliates may have.

 

Section 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender Party and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lender Parties.

 

Section 9.07 Assignments and Participations. (a) Each Lender Party may assign to
one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, and the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of all of the Facilities, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender Party or an assignment of all of a Lender Party’s rights and
obligations under this Agreement, the amount of the Commitments and Advances of
the assigning Lender Party being assigned pursuant to each such assignment shall
(unless otherwise consented to by the Borrower and the Administrative Agent
(except that no consent of the Borrower shall be required if a Default has
occurred and is continuing)) be equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, (iii) each such assignment shall be to an Eligible
Assignee, (iv) such Lender Party shall have obtained the Administrative Agent’s
prior written consent to such assignment, and (v) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in such Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
Party hereunder and (y) the Lender Party assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender Party’s
rights and obligations under this Agreement, such Lender Party shall cease to be
a party hereto).

 

(b) By executing and delivering an Assignment and Acceptance, the Lender Party
assignor thereunder and the assignee thereunder confirm to and agree with each

 

90



--------------------------------------------------------------------------------

other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, this Agreement or any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto; (ii) such
assigning Lender Party makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other Loan Party or the performance or observance by any Loan Party of any of
its obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 5.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender Party or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender or
L/C Bank, as the case may be.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment of, and principal amount of the Advances owing
to, each Lender Party from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lender Parties shall
treat each Person whose name is recorded in the Register as a Lender Party
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender Party at any reasonable time and
from time to time upon reasonable prior notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit A hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, (iii) give prompt notice thereof to the Borrower, and
(iv) deliver to the Borrower promptly a properly completed and signed Internal
Revenue Service Form W-8IMY reflecting such assignment. Within five Business
Days after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Note or Notes a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it

 

91



--------------------------------------------------------------------------------

pursuant to such Assignment and Acceptance and, if the assigning Lender Party
has retained a Commitment hereunder, a new Note to the order of the assigning
Lender Party in an amount equal to the Commitment retained by it hereunder. Such
new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit D-1 or D-2 hereto, as applicable.

 

(e) Each Lender Party may sell participations in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Advances owing to it and the Note or Notes
held by it); provided, however, that (i) such Lender Party’s obligations under
this Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender Party
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrower, the Administrative Agent and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement, (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral, and (vi) such Lender Party shall be solely
responsible for any and all Taxes on or with respect to any participation or any
amount payable by or for the account of such Lender Party to or for the account
of any participant of such Lender Party. The Borrower agrees that any Person so
purchasing a participation from a Lender Party pursuant to this Section 9.07(e)
shall be entitled to (i) exercise all its rights of payment (including the right
of set-off) with respect to such participation to the fullest extent permitted
by law and as fully as if such Person were the direct creditor of the Borrower
in the amount of such participation, and (ii) the benefits of Sections 2.08 and
2.10.

 

(f) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

 

(g) Notwithstanding any other provision set forth in this Agreement or any other
Loan Document to the contrary, any Lender Party may assign all or any portion of
the Advances or Notes held by it to secure obligations of such Lender Party,
including any pledge or assignment to any Federal Reserve Bank or the United
States Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank, provided that any payment in respect of such assigned
Notes or Advances made by the Borrower to or for the

 

92



--------------------------------------------------------------------------------

account of the assigning and/or pledging Lender in accordance with the terms of
this Agreement shall satisfy the Borrower’s obligations hereunder in respect of
such assigned Advances or Notes to the extent of such payment. No such
assignment shall release the assigning Lender Party from its obligations
hereunder. In the case of any Lender Party that is a fund that invests in bank
loans, such Lender Party may, without the consent of the Borrower or the
Administrative Agent, collaterally assign or pledge all or any portion of its
rights under this Agreement, including the Advances and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.

 

Section 9.08 Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA. THE
PARTIES (I) AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR ANY FEDERAL COURT SITTING IN
LOS ANGELES, CALIFORNIA AND (II) CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE PARTIES
BY MAIL AT THE ADDRESSES SPECIFIED IN SECTION 9.02. THE PARTIES HEREBY WAIVE ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

Section 9.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

Section 9.10 No Liability of the L/C Bank. The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither any L/C Bank nor any of its
officers or directors shall be liable or responsible for: (a) the use that may
be made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by such L/C Bank against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Borrower shall have a claim against such L/C Bank,
and such L/C Bank shall be liable to the Borrower, to the extent of any direct,
but not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) such L/C Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such L/C Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
L/C Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

93



--------------------------------------------------------------------------------

Section 9.11 Confidentiality. The Administrative Agent and each Lender Party
agrees to keep confidential any Confidential Information furnished or made
available to it by the Borrower pursuant to this Agreement; provided that
nothing herein shall prevent any Lender Party from disclosing such information
(i) to any other Lender Party or any Affiliate of any Lender Party or any
officer, director, employee, agent, or advisor of any Lender Party or Affiliate
of any Lender Party, (ii) to any other Person if incidental to the
administration of the credit facility provided herein, (iii) as required by any
law, rule, or regulation, (iv) upon the order of any court or administrative
agency, (v) upon the request or demand of any regulatory agency or authority,
(vi) that is or becomes available to the public or that is or becomes available
to any Lender Party other than as a result of a disclosure by any Lender Party
prohibited by this Agreement, (vii) in connection with any litigation to which
such Lender Party or any of its Affiliates may be a party, (viii) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
any other Loan Document or (ix) to any Eligible Assignee or participant or
proposed Eligible Assignee or participant in accordance with Section 9.07(f).

 

Section 9.12 Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE L/C BANK AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, ANY LETTER OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

Section 9.13 Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any Lender Party shall be under any obligation to marshal any assets in
favor of the Borrower or any other party or against or in payment of any or all
of the Obligations under the Loan Documents. To the extent that the Borrower
makes a payment or payments to the Administrative Agent or the Lender Parties
(or to the Administrative Agent for the benefit of the Lender Parties), or the
Administrative Agent or any Lender Party enforces any security interests or
exercise its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

Section 9.14 Agreement to Enter Into New Intercreditor Agreement. If at any time
the Obligations under the Synthetic Lease are paid off and refinanced in
accordance with the terms of the Loan Documents, upon the Borrower’s request,
the Administrative Agent shall enter into an intercreditor agreement with the
new agent or agents with respect to the Leased Collateral (as defined in the
Intercreditor Agreement attached as Exhibit Q-2 hereto), which

 

94



--------------------------------------------------------------------------------

intercreditor agreement shall contain provisions substantially similar to the
provisions of the Intercreditor Agreement attached as Exhibit Q-2 hereto,
including the subordination provisions of Paragraph 2 thereof.

 

Section 9.15 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Credit Agents, the L/C Bank or any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.08, 2.10, 2.11 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the payment of the Letter of Credit
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.16 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.17 USA Patriot Act Notice. Each Lender Party that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender Party) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name,
address and tax identification number of the Borrower and other information
regarding the Borrower that will allow such Lender Party or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. This
notice is given in accordance with the requirements of the Act and is effective
as to the Lender Parties and the Administrative Agent.

 

Section 9.18 Existing Agreement Superseded. As and to the extent set forth in
Section 1.07, on and after the Closing Date, the Existing Credit Agreement is
superseded by this Agreement, which hereby renews, amends, restates and
modifies, but does not novate or extinguish, the obligations under the Existing
Credit Agreement.

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SMART & FINAL INC., as Borrower By:  

/s/ Richard N. Phegley

--------------------------------------------------------------------------------

Name:   Richard N. Phegley Title:   Senior Vice President and Chief Financial
Officer By:  

/s/ Jan P. Berger

--------------------------------------------------------------------------------

Name:   Jan P. Berger Title:   Vice President and Treasurer

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as Administrative Agent, L/C Bank,

Swingline Lender and a Lender

By:  

/s/ Clive Bettles

--------------------------------------------------------------------------------

Name:   Clive Bettles Title:   Managing Director By:  

/s/ Janice S. Ho

--------------------------------------------------------------------------------

Name:   Janice S. Ho Title:   Director

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Initial Lenders:

UNION BANK OF CALIFORNIA, N.A.,

as Syndication Agent and a Lender

By:  

/s/ Peter Thompson

--------------------------------------------------------------------------------

Name:   Peter Thompson Title:   Vice President

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES, as Documentation Agent and a Lender By:  

/s/ Nicolas Regent

--------------------------------------------------------------------------------

Name:   Nicolas Regent Title:   Vice President     Multinational Group By:  

/s/ Pieter J. van Tulder

--------------------------------------------------------------------------------

Name:   Pieter J. van Tulder Title:   Group Head

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Documentation Agent and a Lender By:  

/s/ Brad Scott

--------------------------------------------------------------------------------

Name:   Brad Scott Title:   Executive Director By:  

/s/ Rebecca O. Morrow

--------------------------------------------------------------------------------

Name:   Rebecca O. Morrow Title:   Executive Director

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB By:  

/s/ Jeff Liggett

--------------------------------------------------------------------------------

Name:   Jeff Liggett Title:   Assistant Vice President

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK By:  

/s/ Brandon Feitelson

--------------------------------------------------------------------------------

Name:   Brandon Feitelson Title:   Vice President

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET

COMMERCIAL

By:  

/s/ Eric Dulot

--------------------------------------------------------------------------------

Name:   Eric Dulot Title:   Vice President By:  

/s/ Albert M. Calo

--------------------------------------------------------------------------------

Name:   Albert M. Calo Title:   Vice President

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HARRIS TRUST & SAVINGS BANK By:  

/s/ C. Scott Place

--------------------------------------------------------------------------------

Name:   C. Scott Place Title:   Vice President

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RZB FINANCE LLC By:  

/s/ John A. Valiska

--------------------------------------------------------------------------------

Name:   John A. Valiska Title:   Group Vice President By:  

/s/ Christoph Hoedl

--------------------------------------------------------------------------------

Name:   Christoph Hoedl Title:   Vice President

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Guy Shinagawa

--------------------------------------------------------------------------------

Name:   Guy Shinagawa Title:   Assistant Vice President

 

Amended and Restated Credit Agreement